Exhibit 10.16

 

 

 

CONFIDENTIAL
EXECUTION VERSION

 

***Text Omitted and Filed Separately with the Securities and Exchange Commission

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

RESEARCH, COLLABORATION & LICENSE AGREEMENT

DATED AS OF MAY 5, 2016

BY AND BETWEEN

 

THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA

AND

DIMENSION THERAPEUTICS, INC.

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 




 

 

Page

Article

1

DEFINITIONS

1

Article

2

COLLABORATION PROGRAMS; GOVERNANCE

9

 

2.1

Overall Project

9

 

2.2

Research

9

 

2.3

Funding of the Research Program

11

 

2.4

Unavailability of Dr. Wilson

12

 

2.5

Technology Transfer

13

 

2.6

Governance

13

Article

3

LICENSES AND OTHER RIGHTS

16

 

3.1

Grant of License

16

 

3.2

Retained Rights

16

 

3.3

U.S Government Rights

16

 

3.4

Grant of Sublicense by Licensee

17

 

3.5

No Implied License

18

 

3.6

Exclusivity […***…]

18

 

3.7

Exclusivity to […***…] and of Wilson Laboratory

18

Article

4

FINANCIAL PROVISIONS

18

 

4.1

Issue Fee

18

 

4.2

Milestone Payments

19

 

4.3

Royalties

20

 

4.4

Penn Sublicense Income

22

 

4.5

Mode of Payment and Currency

22

 

4.6

Royalty and Penn Sublicense Income Reports

23

 

4.7

Late Payments

23

 

4.8

Accounting

23

 

4.9

Books and Records

23

 

4.10

Audits

24

 

4.11

Withholdings

25

Article

5

CLINICAL DEVELOPMENT, REGULATORY AFFAIRS;

 

 

 

COMMERCIALIZATION

26

 

5.1

Clinical Development

26




-i-

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

5.2

Commercialization

26

 

5.3

Manufacturing

26

 

5.4

Regulatory

26

 

5.5

General Diligence

27

 

5.6

Progress Reports

27

Article

6

INTELLECTUAL PROPERTY

28

 

6.1

Ownership

28

 

6.2

Patent Filing Prosecution and Maintenance

29

 

6.3

Patent Costs

30

 

6.4

Infringement

31

 

6.5

Patent Marking

32

Article

7

CONFIDENTIALITY& PUBLICATION

32

 

7.1

Confidential Information

32

 

7.2

Exceptions to Confidentiality

33

 

7.3

Penn Intellectual Property

33

 

7.4

Publications

33

 

7.5

Other Permitted Disclosures

33

Article

8

REPRESENTATIONS, WARRANTIES AND COVENANTS

34

 

8.1

Mutual Representations and Warranties

34

 

8.2

Disclaimer of Representations and Warranties

34

 

8.3

Covenants of Licensee

35

Article

9

INDEMNIFICATION; INSURANCE AND LIMITATION OF LIABILITY

35

 

9.1

Indemnification by Licensee

35

 

9.2

Insurance

36

 

9.3

LIMITATION OF LIABILITY

37

Article

10

TERM AND TERMINATION

37

 

10.1

Term

37

 

10.2

Termination of the Agreement for Convenience

38

 

10.3

Termination For Cause

38

 

10.4

Effects of Termination

38




-ii-

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

10.5

Tolling

40

Article

11

ADDITIONAL PROVISIONS

40

 

11.1

Relationship of the Parties

40

 

11.2

Expenses

40

 

11.3

Third Party Beneficiary

40

 

11.4

Use of Names

40

 

11.5

No Discrimination

40

 

11.6

Successors and Assignment

41

 

11.7

Further Actions

41

 

11.8

Entire Agreement of the Parties; Amendments

41

 

11.9

Governing Law

41

 

11.10

Dispute Resolution

41

 

11.11

Injunctive Relief

41

 

11.12

Notices and Deliveries

41

 

11.13

Waiver

42

 

11.14

Severability

42

 

11.15

Interpretation

42

 

11.16

Counterparts

43

 

11.17

Force Majeure

43

 

 

 

-iii-

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

UNIVERSITY OF PENNSYLVANIA

RESEARCH, COLLABORATION & LICENSE AGREEMENT

 

This Research, Collaboration & License Agreement (this “Agreement”) is dated as
of May 5, 2016 (the “Effective Date”) by and between The Trustees of the
University of Pennsylvania, a Pennsylvania nonprofit corporation (“Penn”), and
Dimension Therapeutics, Inc., a corporation organized under the laws of the
state of Delaware (“Licensee”). Penn and Licensee may be referred to herein as a
“Party” or, collectively, as “Parties”.

 

RECITALS:

 

WHEREAS, Licensee is a biopharmaceutical company with expertise in the
development, manufacture and commercialization of human therapeutic products for
treatment of genetic disorders associated with the liver.

 

WHEREAS, Penn, through Dr. James Wilson and the Wilson Laboratory, have
technology and expertise in the research and development of Gene Therapy
Products, including with respect to Gene Therapy Products for the treatment of
genetic disorders associated with the liver.

 

WHEREAS, the Research Program contemplated by this Agreement is of mutual
interest to Licensee and Penn and furthers the educational, scholarship and
research objectives of Penn as a nonprofit, tax-exempt, educational institution,
and may benefit Licensee and Penn through the creation or discovery of new
inventions and the development and commercialization of Licensed Products (as
defined below).

 

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

 

1.1

“Acceptance Criteria” means the criteria set forth in the Research Plan to be
used by the JSC to determine whether a Drug Candidate qualifies as a Development
Candidate.

 

1.2

“Affiliate” means a Person that controls, is controlled by or is under common
control with a Party, but only for so long as such control exists. For the
purposes of this Section 1.2, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under the common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct the management and policies of such Person or entity, whether by the
ownership of more than fifty percent (50%) of the voting securities of such
entity, or by contract or otherwise.

 

1.3

“Background Patent Rights” means the Patent Rights that are listed on Exhibit A,
and any Patent Rights issuing therefrom.

 

1.4

“BLA” means (a) a Biologics License Application as defined in the FD&C Act and
the regulations promulgated thereunder, (b) a Marketing Authorization
Application (“MAA”) in the European Union, or (b) any equivalent or comparable
application, registration or certification in any other country or region.

 

 

 

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

1.5

“Calendar Quarter” mean the respective periods of three (3) consecutive calendar
months ending on March 31, June 30, September 30 and December 31 of each
Calendar Year.

1.6

“Calendar Year” means each successive period of twelve (12) months commencing on
January 1 and ending on December 31.

1.7

“cGLP” means the current good laboratory practice regulations promulgated by the
FDA, published at 21 C.F.R. § 58, and all applicable FDA rules, regulations,
orders and guidances and equivalent or comparable non-United States regulations,
rules, orders, guidances and standards in the Territory, as applicable, as such
current laboratory practices, rules, regulations, orders, guidances and
standards may be amended from time to time.

1.8

“cGMP” means those current good manufacturing practices promulgated by the FDA,
published at 21 C.F.R § § 210 and 211, and all applicable FDA rules,
regulations, orders and guidances, and the requirements with respect to current
good manufacturing practices prescribed by the European Community under
provisions of “The Rules Governing Medicinal Products in the European Community,
Volume 4, Good Manufacturing Practices, Annex 13, Manufacture of Investigational
Medicinal Products, July 2003”, as such practices, rules, orders, guidances,
guidelines, regulations and standards may be amended from time to time.

1.9

“Clinical Trial” means a human clinical trial conducted on human subjects that
is designed to (a) evaluate whether a pharmaceutical product is reasonably safe
for continued testing, (b) investigate the safety and efficacy of the
pharmaceutical product for its intended use, and to define warnings, precautions
and adverse reactions that may be associated with the pharmaceutical product in
the dosage range to be prescribed or (c) support Regulatory Approval of such
pharmaceutical product or label expansion of such pharmaceutical product.

1.10

“Combination Products” means a Licensed Product that is delivered with one or
more additional active ingredients and/or other items or services incident to
the administration of any such Licensed Product (with or without one or more
such other active ingredients), including companion diagnostics, in each such
case when any of the foregoing are co-formulated, co-packaged or sold under one
pricing scheme (whether payment of such price is paid to the same or to more
than one seller).

1.11

“Commercially Reasonable Efforts” means the efforts and resources that a
similarly situated biopharmaceutical company or research institution, as
applicable, would use for its own internally discovered technology of similar
commercial potential and similar stage of development, taking into consideration
the likely timing of the technology’s entry into the market, any patent and
other proprietary position, issues of safety and efficacy, manufacturing and
supply considerations, regulatory approval process, product labeling, product
profile and pricing/reimbursement. Without limiting the foregoing, Commercially
Reasonable Efforts requires, with respect to such obligations, that the Party
(a) promptly assign responsibility for such obligation to specific employee(s)
who are accountable for progress and monitor such progress on an on-going basis,
(b) set annual objectives for carrying out such obligations, and (c) allocate
resources designed to advance progress with respect to such objectives. For
clarity, Commercially Reasonable Efforts will not mean that a Party guarantees
that it will actually accomplish the applicable task or objective.

1.12

“Compulsory License” means a compulsory license under Penn Patent Rights
obtained by a Third Party through the order, decree, or grant of a competent
Governmental Body or court,

 

 

 




2

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

authorizing such Third Party to research, develop, make, have made, use, sell,
offer for sale, commercialize or import a Licensed Product in any country.

1.13

“Controlled” means, with respect to intellectual property rights, that a Party
or one of its Affiliates owns or has a license or sublicense to such
intellectual property rights and has the ability to provide to, grant a license
or sublicense to, or assign its right, title and interest in and to, such
intellectual property rights as provided for in this Agreement without violating
the terms of any agreement or other arrangement with any Third Party.

1.14

“Development Candidate” means (a) a Drug Candidate designated as a “Development
Candidate” by the JSC following satisfaction of the Acceptance Criteria and (b)
any Drug Candidate with respect to which the […***…] studies identified in the
Research Plan are commenced with the intent to satisfy the requirements for
filing an IND with respect to such Drug Candidate. For clarity, the JSC may
designate back-up candidates as Development Candidates if such back-up
candidates satisfy the Acceptance Criteria.

1.15

“Drug Candidate” means a Gene Therapy Product candidate discovered, conceived or
developed by Penn or Licensee, or delivered to Licensee, in each case, under the
Research Plan. For clarity, “Drug Candidate” includes only those Gene Therapy
Product drug candidates that are worked on pursuant to the Research Plan.

1.16

“EMA” means the European Medicines Agency and any successor entity thereto.

1.17

“Existing REGENXBIO Agreements” means, collectively, the following agreements by
and between REGENXBIO and Licensee: (a) License Agreement dated October 30,
2013, as previously amended, and (b) Option and License Agreement dated March
10, 2015, as each may be amended or restated.

1.18

“FDA” means the United States Food and Drug Administration and any successor
entity thereto.

1.19

“FD&C Act” means the United States Federal Food, Drug and Cosmetic Act, as
amended.

1.20

“Field” means collectively (a) treatment of Wilson Disease in human patients;
(b) treatment of Phenylketonuria in human patients; and (c) treatment of
Citrullinemia Type I in human patients, and for each of (a) through (c) relevant
diagnostic or prognostic applications to support such therapeutic use (each of
(a), (b) and (c), a “Subfield”).

1.21

“First Commercial Sale” means, on a country-by-country basis, the first
commercial transfer or disposition for value of Licensed Product in such country
to a Third Party by Licensee, or any of its Affiliates or Sublicensees, in each
case, after all Governmental Approvals have been obtained for such country.

1.22

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

1.23

“Gene Therapy Product” means, with respect to a pharmaceutical product, that
such pharmaceutical product inserts one or more functional genes into a
patient’s cells using an adeno associated virus. For clarity, gene therapy
products do not include genome editing, in which genetic engineering is used to
insert, delete or replace DNA in the genome of an organism using engineered
nucleases.

 




3

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

1.24

“Governmental Approval” means, with respect to a Licensed Product in a country
or region, all approvals, licenses, registrations and authorizations of the
relevant Governmental Body, if applicable, required for the commercialization of
such Licensed Product in such country.

1.25

“Governmental Body”  means any:  (a)  nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, provincial, state, local, municipal, foreign or other
government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or entity and any court or other
tribunal); (d) multi-national or supranational organization or body; or (e)
individual, entity, or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or taxing
authority or power of any nature.

1.26

“IND” means an Investigational New Drug Application as defined in the FD&C Act
and the regulations promulgated thereunder, or (b) the equivalent application to
the equivalent regulatory authority in any other regulatory jurisdiction,
including a Clinical Trial Authorization (“CTA”) to the European Medicines
Agency, the filing of which is necessary to initiate or conduct clinical testing
of a pharmaceutical product in humans in such jurisdiction.

1.27

“Improvements” means any modification, enhancement or other improvement arising
from Licensee’s use of Penn Know-How or Penn Materials in connection with the
exploitation of the license granted to Licensee under Section 3.1.2 outside of
the Research Program (provided that (a) for clarity, any such Penn Know-How
continues to be confidential
and  proprietary  to  Penn  at  the  time  of  such  use  and  (b)
“Improvements”  does  not  include  any  modifications, enhancements or other
improvements arising from any manufacturing and manufacturing-related activities
(including assay development) conducted by or on behalf of Licensee).

1.28

“Improvement Patent Rights” means all Patent Rights claiming an Improvement.

1.29

“Know-How” means proprietary and confidential intellectual property, data,
results, pre-clinical and clinical protocols and study data, chemical
structures, chemical sequences, information, inventions, formulas, trade
secrets, techniques, methods, processes, procedures and developments, and
regulatory documentation, whether or not patentable; except that “Know-How” does
not include Patent Rights claiming any of the foregoing. “Know-How” also does
not include Penn Materials or Licensee Materials.

1.30

“Law” or “Laws” means all applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the binding effect of law of any
Governmental Body.

1.31

“Licensee Materials” means any biological or chemical materials Controlled by
Licensee and provided to Penn under this Agreement.

1.32

“Licensed  Product”
means  any  Gene  Therapy  Product,  including  Combination  Products,  the  researching,
developing,  making,  using,  importation,  sale,  offering  for  sale,  or  
commercialization  of   which,  (a)  on  a country-by-country basis, in the
absence of the licenses granted to Licensee hereunder would infringe or reads on
at least one pending or granted claim of the Penn Patent Rights in such country,
or (b) incorporates or is based on the use of Penn Know-How, or (c) incorporates
or is based on the use of Penn Materials (including any capsid). For clarity,
any

 




4

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

drug or other product containing a Development Candidate (including each
Development Candidate as a stand-alone Gene Therapy Product) will be treated as
a Licensed Product.

1.33

“Major Markets” means […***…].

1.34

“MHLW” means the Ministry of Health, Labor and Welfare of Japan.

1.35

“Net Sales” means the gross consideration invoiced or received by Licensee or
any of its Affiliates or Sublicensees for Sales of Licensed Product (including
any cash amounts plus the fair market value of any other forms of
consideration), less the following deductions (to the extent included in and not
already deducted from the gross amounts invoiced or otherwise charged)
determined in accordance with GAAP to the extent reasonable and customary:

 

1.35.1

[…***…]

 

1.35.2

[…***…]

 

1.35.3

[…***…]

 

1.35.4

[…***…]

 

1.35.5

[…***…] and

 

1.35.6

[…***…].

In the event that a Licensed Product is sold in any country in the form of a
Combination Product, Net Sales of such Combination Product will be determined as
follows:

 

[…***…].

[…***…]

 

1.36

“Patent Rights” means (a) patents and patent applications, together with any
unlisted patents and patent applications claiming priority thereto, and any
continuations, continuations-in-part (to the extent related directly to the
subject matter of the parent application or containing new information developed
pursuant to the Research Program), reissues, reexamination certificates,
substitutions, divisionals, supplementary protection certificates, renewals,
registrations, extensions including all confirmations, revalidations, patents of
addition, PCTs, and pediatric exclusivity periods and all foreign counterparts
thereof, and any patents issued or issuing with respect to any of the foregoing
and (b) all official correspondence relating to the foregoing.

1.37

“Penn Know-How” means (a) all Know-How discovered or developed by the Wilson
Laboratory and Controlled by Penn as of the Effective Date, (b) all Know-How
used under the Research Program discovered or developed by the Wilson Laboratory
and Controlled by Penn, and (c) all Research Program Know-How, and, for each of
(a) through (c), that is reasonably necessary or desirable to research, develop,
make, use, sell, offer for sale, commercialize or import any Licensed Product.

1.38

“Penn Intellectual Property” means the Penn Patent Rights, Penn Know-How and
Penn Materials.

 




5

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

1.39

“Penn Materials” means any biological or chemical materials Controlled by Penn
and provided to Licensee under this Agreement, in each case, that are reasonably
necessary and available from Penn to exploit the licenses granted to Licensee
hereunder, including cell lines, viral seed stocks, product-specific reference
materials, platform or product specific assay controls and reagents that are not
available as standard commercial items.

1.40

“Penn Patent Rights” means (a) Background Patent Rights (b) Research Program
Patent Rights (including Joint Research Program Patent Rights) and (c) Penn’s
interest in Improvement Patent Rights.

1.41

“Person” means any natural person, corporation, firm, business trust, joint
venture, association, organization, company, partnership or other business
entity, or any government or agency or political subdivision thereof.

1.42

“Phase 1 Study” means a clinical study of a drug candidate in patients with the
primary objective of characterizing its safety, tolerability, and
pharmacokinetics and identifying a recommended dose and regimen for future
studies as described in 21 C.F.R. § 312.21(a), or a comparable clinical study
prescribed by the relevant regulatory authority in a country other than the
United States. The drug candidate can be administered to patients as a single
agent or in combination with other investigational or marketed agents.

1.43

“Phase 1/2 Study” means a clinical study of a drug candidate in diseased
patients that satisfies the requirements of a Phase 1 Study and a Phase 2 Study.

1.44

“Phase 2 Study” means a clinical study of a drug candidate in patients with the
primary objective of characterizing its activity in a specific disease state as
well as generating more detailed safety, tolerability, and pharmacokinetics
information as described in 21 C.F.R. § 312.21(b), or a comparable clinical
study prescribed by the relevant regulatory authority in a country other than
the United States including a human clinical trial that is also designed to
satisfy the requirements of 21 C.F.R. § 312.21(a) or corresponding foreign
regulations and is subsequently optimized or expanded to satisfy the
requirements of 21 C.F.R. § 312.21(b) (or corresponding foreign regulations) or
otherwise to enable a Phase 3 Clinical Study (e.g., a phase 1/2 trial). The
relevant drug candidate may be administered to patients as a single agent or in
combination with other investigational or marketed agents.

1.45

“Phase 3 Study” means a clinical study of a drug candidate in patients that
incorporates accepted endpoints for confirmation of statistical significance of
efficacy and safety with the aim to obtain regulatory approval in any country as
described in 21 C.F.R. § 312.21(c), or a comparable clinical study prescribed by
the relevant regulatory authority in a country other than the United States. The
relevant drug candidate may be administered to patients as a single agent or in
combination with other investigational or marketed agents.

1.46

“Product Specific Program Data” means Program Data that relates solely to a
Development Candidate. For clarity, Product Specific Program Data includes data
solely related to the performance or use of a Development Candidate.

1.47

“Program Data” means the data resulting from the performance of the Research
Program by the Wilson Laboratory.

1.48

“REGENXBIO” means REGENXBIO, Inc. and any successor thereto.

 

 

 




6

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

1.49

“Regulatory Approval” means, with respect to a product in any regulatory
jurisdiction, approval from the applicable Regulatory Authority sufficient for
the manufacture, commercialization, use, marketing and sale of such
pharmaceutical product in such jurisdiction in accordance with Laws. “Regulatory
Approval” does not include authorization by a Regulatory Authority to conduct
named patient, compassionate use or other similar activities.

1.50

“Regulatory Authority” means any Governmental Authority, including the FDA, EMA
or MHLW, or any successor agency thereto, that has responsibility for granting
any licenses or approvals or granting pricing or reimbursement approvals
necessary for the marketing and sale of a pharmaceutical product in any country.

1.51

“Research Plan” means the research plan setting forth the Parties’ roles and
responsibilities for the Research Program as set forth in Exhibit B hereto,
respectively, and as may be amended from time to time with written approval of
the JSC.

1.52

“Research Program” means the research and pre-clinical development program of
Licensed Products in the Field
funded  by  Licensee  and  to  be  conducted  by  the  Parties  hereunder,  but  will  not  include  any  manufacturing
or manufacturing-related activities (including assay development) conducted by
or on behalf of Licensee.

1.53

“Research Program Know-How” means all Know-How, including Research Results,
discovered or developed in the Wilson Laboratory under the Research Program.

1.54

“Research Program Patent Rights” means all Patent Rights conceived in the Wilson
Laboratory or by Dimension under the Research Program and any Patent Rights
issuing therefrom.

1.55

“Research Results” means all any and all information, inventions, developments,
animate and inanimate materials, including live animals, discoveries, software,
know-how, methods, techniques, formulae, data, software, processes,
methodologies, techniques, biological materials, software and works of
authorship, whether patentable or copyrightable, that are first conceived,
discovered, developed or reduced to practice, or generated in the performance of
the Research Program by the Wilson Laboratory, including any unpatentable
inventions discovered, developed or conceived in the conduct of the Research
Program. Research Results expressly excludes Penn Patent Rights.

1.56

“Sale” means  any  transaction for  which  consideration is  received
or  expected by  Licensee, its  Affiliates or Sublicensees for sale, use, lease,
transfer or other disposition of a Licensed Product to or for the benefit of a
Third Party. For clarity, sale, use, lease, transfer or other disposition of a
Licensed Product by Licensee or any of its Affiliates or Sublicensees to another
of these entities for resale by such entity to a Third Party shall not be deemed
a Sale.

1.57

“Sublicensee” means a Person (including any Affiliate) to which a Sublicense is
granted pursuant to the terms of Section 3.4. For clarity, subcontractors
engaged pursuant to Section 2.2.6 are not Sublicensees.

1.58

“Sublicense Documents” means any and all agreements, amendments or written
understandings entered into with a Sublicensee (including any of its Affiliates)
pertaining to a Sublicense, Penn Patent Rights or Licensed Product.

 

 

 

 




7

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

1.59

“Sublicense Income” means income received by Licensee or its Affiliates in
consideration for a Sublicense or other agreement providing the right to
negotiate for or obtain a Sublicense. Sublicense Income includes income received
from a Sublicensee in the form of license issue fees, milestone payments and the
like but specifically excludes […***…].

1.60

“Tax” means all taxes, duties, fees, premiums, assessments, imposts, levies,
rates, withholdings, dues, government contributions and other charges of any
kind whatsoever, whether direct or indirect, together with all interest,
penalties, fines, additions to tax or other additional amounts, imposed by any
Governmental Body.

1.61

“Third Party” means any Person other than Penn, Licensee or any of their
respective Affiliates.

1.62

“United States” or “US” means the United States of America, its territories and
possessions.

1.63

“USD” or “$” means the lawful currency of the United States of America.

1.64

“Valid Claim” means (a) any claim of any of the Penn Patent Rights that has
issued, is unexpired and has not been rejected, revoked or held unenforceable or
invalid by a final, non-appealable decision of a court or other governmental
authority of competent jurisdiction or unappealed within the time allowable for
appeal or (b) a claim of a patent application included in the Penn Patent Rights
that has been pending less than […***…] from the filing date of the first patent
application in the priority lineage for such patent application and which claim
has not been cancelled, withdrawn or abandoned or finally rejected by an
administrative agency action from which no appeal can be taken; provided that,
if any such claim issues after such […***…] period, it will thereafter be
considered a Valid Claim.

1.65

“Wilson Laboratory” means all individuals within the Wilson Laboratory at Penn
that report directly to, or are under the direct supervision or control of,
James M. Wilson, MD, PhD.

1.66

Other Terms. The definition of each of the following terms is set forth in the
section of the Agreement indicated below:

 

Defined Term

Section

Agreement

Introductory Clause

Anti-Stacking Percentage

4.3.3(b)(ii)

Bankruptcy Action

10.3.4

Carve-Out Patent Rights

6.2.2

Commercial Milestone

4.2.2(a)

Commercial Milestone Payment

4.2.2(a)

Confidential Information

7.1

CTA

1.25

Development Milestone

4.2.1(a)

Development Milestone Payment

4.2.1(a)

Disclosing Party

7.1

Effective Date

Introductory Clause

Financial Report

4.6

Infringement Notice

6.4.1

Joint Research & Development Committee (“JRDC”)

2.6.2(a)

 

 






8

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Defined Term

Section

Joint Research Program Patent Rights

6.1.1

Joint Steering Committee (“JSC”)

2.6.1(a)

Know-How License

3.2

License

3.1

Licensee

Introductory Clause

MAA

1.4

Maximum Anti-Stacking Reduction

4.3.3(b)(ii)

Observer Period

5.4.2

Ongoing Patent Costs

6.3.2

Party or Parties

Introductory Clause

Patent Costs

6.3.1

Patent Counsel

6.2.1

Penn

Introductory Clause

Penn Indemnitees

9.1.1

Penn Sublicense Income

4.4.1

Progress Report

5.6.1

Prosecution Request

6.2.2

Receiving Party

7.1

Representative

7.5

Royalty

4.3.1

Royalty Period

4.3.2

SDR Report

3.4.4

Subfield

1.20

Sublicense

3.4.1

Term

10.1

 

ARTICLE 2

COLLABORATION PROGRAMS; GOVERNANCE

 

2.1

Overall Project. The Parties desire to collaborate with respect to the
pre-clinical development of a Development Candidate, as set forth in more detail
in this Article 2, in each Subfield within the Field, with the goal of
identifying one or more Development Candidates for clinical development and
commercialization in each Subfield. Penn will be responsible for preclinical
development activities, including all IND-enabling non-clinical studies,
manufacture of research grade  vectors to  support pre-clinical studies,
and  all  other  activities assigned to  Penn  in  the  Research Plan. Licensee
will be responsible for manufacture of vectors for IND-enabling studies,
regulatory strategy and operations, clinical development, GMP manufacture in
support of Licensee’s activities, and commercialization of all Licensed Product.

2.2

Research.

 

2.2.1

Penn will use Commercially Reasonable Efforts to conduct the Research Program in
accordance with the Research Plan and the other terms and conditions of this
Agreement. Absent Licensee’s prior written consent to the contrary, the Wilson
Laboratory will solely perform the work under the Research Program on behalf of
Penn. All personnel, contractors and others who participate in the conduct of
the Research Program on behalf of Penn shall be bound by written agreements that
contain

 

 




9

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

confidentiality obligations that are at least as restrictive as the
confidentiality obligations set forth in this
Agreement  and  are  consistent  with  the  intellectual  property  assignment  provisions  set  forth  in  this
Agreement.
Without  limiting  the  foregoing,  within  each  Subfield,  Penn  will  be  responsible  for  the
completion of the Research Plan for the research and development work up to
completion of IND enabling studies, including animal model development, and IND
supporting preclinical work (toxicology and pharmacokinetics) of at least one
(1) Development Candidate in each of the three (3) Subfields within the Field.
Penn shall be responsible through the Research Plan for the manufacture of
research-grade vectors to support  pre-clinical  studies.  
Licensee  shall  be  responsible  for  the  manufacture  of  the  vectors  for
IND-enabling studies and Licensed Products in accordance with cGMP.

 

2.2.2

The JSC shall review the Research Plan at least […***…] per […***…]. Subject to
the limits set forth in Section 2.6.1(b)(v), the JSC may amend the Research Plan
at any time, including amendments to include further activities, including
corresponding revisions to the budget.

 

2.2.3

Penn shall maintain records of the results of the Research Program in sufficient
detail and in good scientific
manner  appropriate  for  patent  and  regulatory  purposes  to  properly  reflect  all  work  done  and  results
achieved. Penn will provide task-based, scientific reports of the progress and
results of the Research Program on the schedule specified in the Research Plan
or on another schedule to be agreed in writing by the Parties. Penn shall
maintain records of the use of the funds provided by Licensee and shall make
such records available to Licensee in accordance with the terms of this
Agreement including Section 4.10.2. Within […***…] after the […***…] of the
Research Program, Penn will provide Licensee with a written report setting forth
the research conducted and results obtained which report shall include the items
set forth on Schedule 2.2.3.  For a period of […***…] after delivery of such
written report, and at […***…] sole cost and expense, Penn shall, through the
Wilson Laboratory, provide reasonable technical assistance as Licensee may
reasonably request to assist Licensee in connection with questions arising from
such written report; provided, however, that such assistance shall not include
performance of any additional activities that are not set forth in the Research
Plan.

 

2.2.4

Through the JSC, during the performance of activities under the applicable
Research Plan, the Parties will discuss potential Development Candidates and
seek to identify and mutually agree upon a Development Candidate for each
Subfield arising out of the applicable Research Program. […***…].

 

2.2.5

The  Parties  hereby  acknowledge  that  there  are  inherent  uncertainties  involved  in  the  research  and
development of products and such uncertainties form part of the business risk
involved in undertaking the Research Program. Accordingly, in the event that
upon completion of the applicable Research Plan in accordance with the terms of
this Agreement and on a Subfield-by-Subfield basis, the Parties do not develop
or identify a suitable candidate to propose as a Development Candidate, then the
Research Program with respect to the relevant Subfield shall terminate, and Penn
shall have no further obligations to Licensee under the Research Plan with
respect to such Subfield.

 

2.2.6

Each Party will have the right to engage Third Party subcontractors to perform
certain of its obligations under this Agreement; provided that Penn’s right to
engage Third Party

 

 

 




10

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

subcontractors is subject to Licensee’s prior written consent, which may not be
unreasonably withheld. Any subcontractor to be engaged by a Party to perform a
Party’s obligations set forth in the Agreement will meet the qualifications
typically required by such Party for the performance of work similar in scope
and complexity to the subcontracted activity and will enter into such Party’s
standard agreement for such activity consistent with such Party’s standard
practices, subject to modifications to ensure that such agreement shall be as
least as protective as the nondisclosure obligations and consistent with the
assignment of intellectual property rights set forth herein. Any Party engaging
a subcontractor hereunder will remain responsible and obligated for such
activities and will not grant rights to such subcontractor that interfere with
the rights of the other Party under this Agreement.

 

2.2.7

In addition to the Research Plan, Penn shall provide to Licensee through the JSC
the proposed constructs for a Drug Candidate such that the Parties may consider
known freedom-to-operate issues related thereto. For clarity, this Section 2.2.7
will not change the governance of the Research Program and does not require that
Penn engage in a freedom-to-operate analysis with respect to any technology or
intellectual property relating to a Drug Candidate or Penn’s performance of the
Research Plan.

2.3

Funding of the Research Program.

 

2.3.1

The initial budget for the Research Program, broken down by […***…], is set
forth in Exhibit C.  On the
Effective  Date,  Licensee  shall  pay  to  Penn  an  upfront  one-time  non-refundable  research  payment  of
$[…***…]. On or before […***…], the Parties, through the JSC, will agree on an
updated budget for the remainder of the Research Program, also broken down by
[…***…]. Subject to the terms and conditions of this Agreement, Licensee shall
pay Penn research and development funding including direct and in-direct costs
to cover the cost of the performance of the Research Plan by Penn in accordance
with the remainder of this Section 2.3.1 and the terms of Section 4.5 (including
reasonable and documented direct external expenses incurred by Licensee in
accordance with the Research Plan and as agreed to by the Parties through the
JSC).

 

(a)

Within […***…] of the Effective Date, Licensee shall pay to Penn an amount of
$[…***…] for performance of the research and development under the Research
Program for […***…]. On […***…], Licensee shall pay to Penn an amount of
$[…***…] for performance of the research and development under the Research
Program for […***…]. On […***…], Licensee shall pay to
Penn  an  amount  of  $[…***…] for  performance
of  the  research  and  development under  the Research Program for […***…];
provided, however, that prior to the payment of such amount for […***…], Penn
and Licensee shall review the payments made by Licensee during […***…] in
connection with work performed under the Research Program and adjust the
budgeted amount of such […***…] payment to take into account any paid but unused
research and development funds paid by Licensee in […***…].

 

(b)

Penn shall track actual expenses. “Actual expenses” for purposes of this Section
2.3.1 are all expenses that are recorded in the Penn General Ledger System.

 

(c)

Licensee shall pay Penn for the performance of the Research Plan according to
the following schedule:

 

 




11

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

(i)Commencing on […***…] and on […***…] in which Penn is conducting research
under the Research Program, Licensee will pay to Penn […***…] of the research
budget for such […***…]; and

 

(ii)No later than the […***…] of each subsequent […***…] during the performance
of the Research Program by Penn, Licensee will pay to Penn […***…] of the amount
allocated in the research budget for such […***…]; provided, however, that on
[…***…] of the performance of the Research Program by Penn, such amount shall be
[…***…] with Licensee paying the remaining […***…] upon Licensee’s receipt of
the final report from Penn pursuant to Section 2.2.3 for such Research Program.

 

(iii)Within […***…] after the end of each […***…] during the performance of the
Research Program by Penn, Penn will provide Licensee with a report setting forth
(x) the Penn costs actually incurred during such […***…] and (y) Penn’s actual
expenses recorded during such […***…], in the performance of the Research
Program, on a Subfield-by-Subfield basis.

 

(iv)Prior to the payment of the scheduled payment for research and development
funding by Licensee to Penn for […***…], Penn and Licensee shall review the
payments made by Licensee during such […***…] in connection with work performed
under the Research Program and adjust the budgeted amount of such […***…]
payment to take into account any paid but unused research and development funds
paid by Licensee in such […***…].

 

 

(d)

In no event will Licensee be obligated to pay for work that was not included in
a JSC-approved budget.

 

2.3.2

If at any time Penn determines that it will require additional funds for the
Research Program, it will notify
Licensee  through  the  JSC  and  provide  a  good  faith  estimate  and  itemized  budget  of  the  additional
amount. Notwithstanding
the  foregoing,  changes  to  the  scope  of  or  budget  for  the  Research  Plan  in
[…***…] will require approval of the JSC if the budget impact is greater than
[…***…] of the agreed upon budget for such […***…].

 

2.3.3

Title to any equipment, laboratory animals, or any other tangible materials made
or acquired (in whole or in part) with funds provided under this Agreement will
vest in Penn, and such equipment, animals, or tangible materials will remain the
property of Penn following termination or expiration of this Agreement (but
subject to any license grants to Licensee hereunder). For clarity, absent a
subsequent agreement to the contrary, Licensee will only be responsible for the
costs of such tangible materials to the extent the same will be utilized for
performance of the Research Program.

2.4

Unavailability of  Dr. James M. Wilson. If James M. Wilson, MD, PhD becomes
unavailable to oversee and support the performance of the research under the
Research Plan for any reason, Penn may propose another member of its faculty who
is acceptable to Licensee, in its sole discretion, to oversee the performance of
the Research Program. If a substitute faculty member acceptable to Licensee has
not been agreed upon within […***…] after James M. Wilson, MD, PhD is no longer
available to oversee and support the performance of the Research Plan, Licensee
may terminate this Agreement upon written notice thereof to Penn, subject to the
provisions of Article 10.

 

 

 




12

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

2.5

Technology Transfer.  Subject to the terms and conditions of this Agreement, and
to the extent Controlled by Penn at the date of transfer, Penn will, at […***…]
sole cost and expense, provide Licensee with Penn Materials and Penn Know-How,
including but not limited to nonclinical data (in vitro and in vivo), and vector
development data and results that are required for the execution of the Research
Program by Licensee. For clarity, (a) Penn shall have no obligation under this
Agreement to include any Penn Materials or Penn Know-How relating to
manufacturing processes
or  methods  and  (b)  the  Parties  agree  that  the  Research  Program  will  not  include  any  manufacturing  and
manufacturing-related activities (including assay development) conducted by or
on behalf of Licensee. All Penn Materials and Licensee Materials shall be
transferred and documented by the Parties pursuant to the terms set forth in
this Agreement and the terms of material transfer set forth on Exhibit F, and
the use of such Penn Materials and Penn Know-How shall be limited to the rights
granted to Licensee herein and in Exhibit F and the use of such Licensee
Materials shall be limited to Penn’s performance of the Research Program.
Licensee shall ensure that Penn’s authorized representatives, may, during
regular business hours, examine and inspect Licensee’s facilities, subject to
any Third Party confidentiality restrictions and other obligations, and the
facilities of any subcontractor or any investigator site used by Licensee in the
performance of manufacturing and development of products in the Field for the
sole purpose of confirming Licensee’s capability to manufacture vectors in
support of the Research Plan. Licensee and Penn shall enter into a
confidentiality agreement, in a form mutually agreeable between the Parties, in
connection with such examination and inspection. In the event the Parties are
unable to agree upon Penn’s authorized representative for such examination and
inspection, then Licensee may request Penn to engage, at […***…] expense, an
independent third party reasonably acceptable to each Party to perform such
examination and inspection under a confidentiality agreement mutually agreed
upon by the Parties and any report or other communication from such auditor to
Penn shall be limited solely to an assessment of Licensee’s capability to
manufacture vectors in support of the Research Plan and such auditor shall
provide Licensee with a copy of all such reports at the same time such reports
are provided to Penn.

2.6

Governance.

 

2.6.1

Joint Steering Committee.

 

(a)

Formation; Composition. Within […***…] of the Effective Date, the Parties will
establish a joint steering committee (the “Joint Steering Committee” or “JSC”)
comprised of […***…] representatives from each Party with sufficient seniority
within the applicable Party to make decisions arising within the scope of the
JSC’s responsibilities. The JSC may change its size from time to time by mutual
consent of its members, provided that the JSC will consist at all times of
[…***…] representatives of each of Penn and Licensee. Each Party may replace its
JSC representatives at any time upon written notice to the other Party.

 

(b)

Specific Responsibilities. The JSC will:

 

(i)oversee the Research Program;

(ii)amend the Acceptance Criteria;

(iii)determine whether a Drug Candidate satisfies the Acceptance Criteria and is
therefore a Development Candidate and designate any back-up Development
Candidates, if any;

 

 




13

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

(iv)review freedom-to-operate issues related to proposed constructs of Drug
Candidates;

 

(v)on or before […***…], approve an updated budget in accordance with Section
2.3.1;

 

(vi)approve any amendments to the Research Plan (including any changes to the
budget that are greater than […***…] of the then-current budget for the
then-current […***…]);

 

(vii)resolve any disagreement between the Parties relating to the Research
Program or Research Plan;

 

(viii)designate patent representatives from each Party to consider, and resolve
as necessary to the extent possible, any intellectual property matters,
including the use of any Patent Rights in connection with the Research Program
or any Licensed Product (including any Patent Rights owned in whole or in part
by Penn) and resolve issues brought by such patent representatives to the JSC;

 

(ix)establish such additional subcommittees as it deems necessary to achieve the
objectives and intent of the Research Program;

 

(x)resolve issues presented to it by, and disputes within, the JRDC; and

 

(xi)perform such other functions as appropriate, and direct the JRDC to perform
such other functions as appropriate, to further the purposes of this Agreement,
in each case as agreed in writing by the parties.

 

 

(c)

Reporting. Each Party shall keep the JSC informed on the progress of the
activities under the Research Program then currently ongoing under the Research
Plan, including delivering […***…] written updates of its progress under the
Research Plan to the JSC at least […***…] in advance of each JSC meeting.

 

(d)

Meetings.  During the performance of the Research Plan by Penn, the JSC will
meet at least […***…]. Following the completion of Penn’s performance of the
Research Plan, the Parties may agree to meet to discuss items previously
addressed by the JSC. The JSC may meet in person, by videoconference or by
teleconference. Notwithstanding the foregoing, at least […***…] will be in
person unless the parties mutually agree in writing to waive such requirement.
In-person JSC meetings will be held at locations alternately selected by Penn
and by Licensee; provided, however, that […***…] shall reimburse […***…] for its
JSC representatives’ reasonable, documented out-of-pocket costs in connection
with attending such in-person JSC meeting at a location other than […***…].
Meetings of the JSC will be effective only if all representatives of each Party
are present or participating in such meeting. The JSC shall keep accurate
minutes of its deliberations which shall record all proposed decisions and all
actions recommended or taken. The secretary of the JSC (as appointed by the
members of the JSC) shall be responsible for the preparation of draft minutes.
Draft minutes shall be sent to all members of the JSC within […***…] after each

 

 




14

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

meeting and shall be approved, if appropriate, at the next meeting. All records
of the JSC shall at all times be available to both Penn and Licensee.

 

(e)

Decision-Making. The  representatives
from  each  Party  on  the  JSC  will  have,  collectively, […***…], and all
decision making will be by unanimous consent of both Parties. If the JSC is
unable to reach agreement on any issue or matter for which it is responsible,
such disputed matter will be escalated to […***…] or his designee, for
discussion in good faith.   In the event that after escalation the Parties are
unable to reach agreement with respect to the disputed matter, then (i) Licensee
may terminate this Agreement or (ii) Licensee may provide Penn notice that
Licensee shall assume the performance of Penn’s obligations under the Research
Plan for such Subfield. If Licensee terminates this Agreement, Section 10.4
shall apply. If Licensee assumes performance of Penn’s obligations under the
Research Plan with respect to a particular Subfield, Licensee shall pay Penn
[…***…] per the budget of the Research Plan for such Subfield as well […***…]
for such Subfield that are reflected in the budget (i.e., […***…] until the
earlier of (a) […***…] of […***…] and (b) […***…]; and subject to Penn’s written
notification to Licensee and Licensee’s acknowledgement  of  […***…].
In  the  event  that  the  disputed  matter  is  whether  the  Drug Candidate
meets the Acceptance Criteria, and Licensee assumes the performance of Penn’s
obligations under the Research Plan with respect to such particular Subfield,
then the Parties agree
that  solely  with  respect  to  […***…],  […***…]  upon  the  earlier  of  (a)  […***…]  and  (b)
[…***…].

 

2.6.2

Joint Research & Development Committee.

 

(a)

Formation; Composition. Within […***…] of the Effective Date, the Parties will
establish a joint research & development committee (the “Joint Research &
Development Committee” or “JRDC”) comprised of […***…] representatives from each
Party. The JRDC may change its size from time to time by mutual consent of its
members, provided that the JRDC will consist at all times of […***…]
representatives of each of Penn and Licensee. Each Party may replace its JRDC
representatives at any time upon written notice to the other Party.

 

(b)

Specific Responsibilities. The JRDC will:

(i)oversee, manage, coordinate and integrate the activities of the Parties under
the

Research Plan;

 

(ii)make key decisions during the progress of the Research Plan including
selection of the Development Candidates; provided, however that any material
amendment to the Research Plan shall be the specific responsibility of the JSC;

 

(iii)address any issues identified by Licensee with respect to Third Party
intellectual property rights necessary for the performance of a Research
Program, including Licensee’s analysis of whether a license is required from
such Third Party for the exploitation of a Licensed Product;

 

(iv)perform such other functions as appropriate to further the purposes of this
Agreement, as directed by the JSC in accordance with Section 2.6.1(b)(ix).

 

 




15

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

 

(c)

Meetings.  The JRDC will meet at least […***…], unless the Parties mutually
agree in writing to a different frequency.  The JRDC may meet in person, by
videoconference, or by teleconference.  In-person JRDC meetings will be held at
locations alternately selected by Penn and by […***…]; provided, however, that
[…***…] shall reimburse […***…] for its JRDC representatives’ reasonable,
documented out-of-pocket costs in connection with attending such in-person JRDC
meeting at a location other than […***…].  Meetings of the JRDC will be
effective only if all representatives of each Party are present or participating
in such meeting.

 

(d)

Decision-Making.  The representatives from each Party on the JRDC will have,
collectively, […***…], and all decision making will be by unanimous consent by
the Parties.  Disputes at the JRDC will be referred to the JSC for resolution.

ARTICLE 3

LICENSES AND OTHER RIGHTS

 

3.1

Grant of License. Subject to the terms and conditions of this Agreement, Penn
hereby grants to Licensee and its Affiliates (the “License”):

 

 

3.1.1

an exclusive (even as to Penn but subject to Section 3.2), worldwide,
royalty-bearing right and license (with the right to sublicense (through
multiple tiers) as provided in, and subject to, the provisions of Section 3.4)
under the Research Program Patent Rights and Penn’s interest in the Improvement
Patent Rights, to research, develop, make, have made, use, sell, offer for sale,
commercialize and import Licensed Products in the Field during the Term; and

 

 

3.1.2

a non-exclusive, worldwide, royalty-bearing right and license (with the right to
sublicense (through multiple tiers) as provided in, and subject to, the
provisions of Section 3.4) under Background Patent Rights, Penn Know-How and
Research Program Know-How, which includes Program Data) and Penn Materials, in
each case to the extent necessary or useful to research, develop, make, have
made, use, sell, offer for sale, commercialize and import Licensed Products in
the Field during the Term.

3.2

Retained Rights. Notwithstanding the License set forth in Section 3.1.1, Penn
retains the right under the Research Program Patent Rights and the Improvement
Patent Rights to: (a) conduct educational, research and non-commercial
clinical  activities  itself  and  (b)  authorize  non-commercial  Third  Parties  to  conduct  educational,  research  and
non-commercial clinical activities. For clarity, the foregoing retained rights
of Penn are in all fields (including the Field).

3.3

U.S. Government Rights. The License is expressly subject to all applicable
provisions of any license to the United States Government executed by Penn and
is subject to any overriding obligations to the United States Federal Government
under 35 U.S.C. §§200-212, applicable governmental implementing regulations, and
the U.S. Government sponsored research agreement or other guidelines, including
that products that result from intellectual property funded by the United States
Federal Government that are sold in the United States be substantially
manufactured in the United States.
In  the  event  that  Licensee  believes  in  good  faith  that  substantial  manufacture  of  such  product  is  not
commercially feasible in the United States and makes a request to Penn in
writing to assist in obtaining a waiver of such requirement from the

 

 




16

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

United States Government, then Penn shall, […***…], use reasonable efforts to
assist in obtaining such waiver.

 

3.4

Grant of Sublicense by Licensee.

 

3.4.1

Penn grants to Licensee the right to grant sublicenses (through multiple tiers),
in whole or in part, under the License (each, a “Sublicense”) subject to the
terms and conditions of this Agreement and specifically this Section 3.4. The
term Sublicense shall include any grant of rights under the License by a
Sublicensee to any downstream Third Party, such applicable downstream Third
Party shall be considered a Sublicensee for purposes of this Agreement.

 

3.4.2

All Sublicenses will be (a) issued in writing, (b) to the extent applicable,
include all of the rights of Penn and require the performance of obligations due
to Penn (and, if applicable, the U.S. Government under 35 U.S.C. §§200-212)
contained in this Agreement and (c) shall include no less than the following
terms and conditions, and in each such instance shall be consistent with (but
not more burdensome) than the provisions applicable to Licensee under this
Agreement:

 

(i)Reasonable record keeping, audit and reporting obligations sufficient to
enable Licensee and Penn to reasonably verify the payments due to Licensee and
Penn under such Sublicense and to reasonably monitor such Sublicensee’s progress
in developing and/or commercializing Licensed Product, provided that such
obligations shall be no less stringent that those provided in this Agreement for
Licensee.

 

(ii)Infringement and enforcement provisions that do not conflict with the
restrictions and procedural requirements imposed on Licensee and do not provide
greater rights to Sublicensee than as provided in Section 6.4.

 

(iii)Confidentiality provisions with respect to Confidential Information of Penn
consistent with the restrictions on Licensee in Article 7 of this Agreement.

 

(iv)Covenants by Sublicensee that are equivalent to those made by Licensee in
Section 8.3.

(v)A requirement of indemnification of Penn by Sublicensee that is equivalent to
the indemnification of Penn by Licensee under Section 9.1 of this Agreement.

(vi)A requirement of obtaining and maintaining commercially reasonable insurance
by Sublicensee.

(vii)Restriction on use of Penn’s names etc.  consistent with Section 11.4 of
this Agreement.

(viii)A requirement of antidiscrimination by Sublicensee no less stringent than
that provided in Section 11.5 of this Agreement.

Any Sublicense that does not include all of the terms and conditions set forth
in this Section 3.4.2 or which is not issued in accordance with the terms and
conditions set forth in this Section 3.4, shall be considered null and void with
no further notice from Penn.

 

 




17

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

3.4.3

Within […***…] after of the execution of a Sublicense Document, Licensee shall
provide a complete and accurate copy of such Sublicense Document to Penn (which
copy may be redacted solely to remove confidential information of Licensee that
is not applicable to determining compliance with this Agreement and confidential
information of such Sublicensee), in the English Language, and such copies will
be the Confidential Information of Licensee and may only be used to determine
Licensee’s compliance with this Agreement. Penn’s receipt of a Sublicense
Document, however, will constitute neither an approval nor disapproval of the
Sublicense Document nor a waiver of any right of Penn or obligation of Licensee
under this Agreement. In the event Penn cannot, in its reasonable discretion,
interpret the Sublicense Document due to the redacted information, Penn may
request, and Licensee shall be obligated to provide to Penn counsel a copy of
the unredacted Sublicense Document (other than any research and development
plans included as an exhibit to such Sublicense Document).

 

 

3.4.4

Licensee shall provide an annual Sublicense Development Report on or before
[…***…] during the Term (“SDR Report”), which shall contain the information set
forth on Exhibit D attached hereto.

3.5

No Implied License.   Each Party acknowledges that the rights and licenses
granted in this Agreement are limited to the scope expressly granted.
Accordingly, except for the rights expressly granted under this Agreement, no
right, title, or interest of any nature whatsoever is granted whether by
implication, estoppel, reliance, or otherwise, by either Party to the other
Party. All rights with respect to any know-how, patent or other intellectual
property right rights that are not specifically granted herein are reserved to
the owner thereof.

3.6

Exclusivity […***…].   Except as otherwise prohibited by Section 3.7.1, on a
Subfield-by-Subfield basis, […***…] during the period starting on the Effective
Date and ending […***…] as it relates to such Subfield from which the […***…]
arose.

3.7

Exclusivity to […***…] and of Wilson Laboratory.

 

 

3.7.1

On a Subfield-by-Subfield basis, […***…] in the applicable Subfield for a period
of […***…] from the date […***…] as it relates to the relevant Subfield.

 

 

3.7.2

For a period of […***…] from the date of final receipt by Penn of […***…], the
Wilson Laboratory shall not […***…], provided that for purposes of this Section
3.7, the Wilson Laboratory does not include […***…] that are part of the Wilson
Laboratory. If Licensee […***…] prior to the expiration of such […***…] period,
then the foregoing restriction on the Wilson Laboratory shall extend for
[…***…].

ARTICLE 4

FINANCIAL PROVISIONS

 

4.1

Issue Fee.   On the Effective Date, Licensee will pay to Penn a one-time,
non-refundable payment of […***…]. Such payment will be made by wire transfer of
immediately available funds into the account specified in Section 4.5.

 

 

 




18

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

4.2

Milestone Payments.

 

 

4.2.1

Development Milestones.

 

(a)

As additional consideration for the License, Licensee will pay Penn the
following milestone payments (each, a “Development Milestone Payment”) upon the
achievement of […***…]
(each,  a  “Development  Milestone”),  whether  achieved  by  Licensee  or  an  Affiliate  or
Sublicensee. Licensee shall promptly notify Penn in writing of the achievement
of any such Development Milestone and Licensee shall pay Penn in full the
corresponding Development
Milestone  Payment  within  […***…]  of  such  achievement.
For  clarity,  each  Development Milestone Payment is non-refundable, is not an
advance against royalties due to Penn or any other amounts due to Penn.

 

Development Milestone

One-Time Milestone Payment                 (in U.S. dollars)

[…***…]

$[…***…]

[…***…]

$[…***…]

[…***…]

$[…***…]

[…***…]

$[…***…]

[…***…]

$[…***…]

Total

$5,000,000

 

 

 

(b)

Each time a Development Milestone is achieved, then any other Development
Milestone Payments with respect to earlier Development Milestones that have not
yet been paid will be due and payable together with the Development Milestone
Payment for the Development Milestone that is actually achieved; provided,
however, that if there is a dispute over whether the “[…***…]” Development
Milestone has been achieved, such Development Milestone shall be paid by
Licensee no later than […***…].

 

 

(c)

For clarity, Development Milestone Payments are due and payable on Licensed
Product and on products that, upon FDA approval, would become Licensed Product,
and for further clarity, the maximum Development Milestone Payments payable by
Licensee under this Agreement is $[…***…].

 

 

(d)

Each Development Milestone in the Table above will be payable […***…], provided
that, if a […***…] at any point […***…], then […***…] provided that […***…]
would remain […***…].

 

 

4.2.2

Commercial Milestone Payments.

 

 

(a)

As additional consideration for the License, Licensee will pay Penn the
following commercial milestone payments (each, a “Commercial Milestone Payment”)
upon the achievement of the corresponding milestone (each, a “Commercial
Milestone”), whether achieved by Licensee or an Affiliate or Sublicensee, or a
combination of Licensee, Affiliate or Sublicensee, when aggregate worldwide Net
Sales of a Licensed Product in […***…] first reaches the respective

 

 




19

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

thresholds indicated below. Licensee shall promptly notify Penn in writing of
the achievement of any such Commercial Milestone and Licensee shall pay Penn in
full the corresponding Commercial
Milestone  Payment  within  […***…]  of  such  achievement.
For  clarity,  each  Commercial Milestone Payment is non-refundable, is not an
advance against royalties due to Penn or any other amounts due to Penn.

 

Commercial Milestone Event

[…***…]

[…***…]
Milestone Payment

(U.S. dollars)

Worldwide annual Net Sales of royalty bearing Licensed

Product first exceeding $[…***…]

$[…***…]

Worldwide annual Net Sales of royalty bearing Licensed

Product first exceeding $[…***…]

$[…***…]

Worldwide annual Net Sales of royalty bearing Licensed

Product first exceeding $[…***…]

$[…***…]

 

 

 

(b)

For clarity, the foregoing Commercial Milestone Payments shall be due […***…].

 

4.3

Royalties.

 

 

4.3.1

Royalty.  As further consideration for the License, on a Licensed
Product-by-Licensed Product and country-by-country basis during the Royalty
Period Licensee shall pay to Penn a non-refundable, non-creditable royalty on
all Net Sales of such Licensed Product in such country (“Royalty”) as set forth
below:

 

Annual Worldwide Net Sales

Royalty Rate

Less than $[…***…]

[…***…]%

Greater than or equal to $[…***…]and less than or equal to

$[…***…]

[…***…]%

Greater than $[…***…]

[…***…]%

 

 

4.3.2

Royalty Period. Licensee’s obligations to pay Penn the Royalty will continue on
a country-by country and Licensed Product-by-Licensed Product basis from the
date of the First Commercial Sale of such Licensed Product in a country until
the later of (a) expiration of the last Valid Claim within the Penn Patent
Rights in the country in which such Licensed Product is made, used or sold and
(b) the expiration of the data exclusivity term (i) for such Licensed Product
granted upon receipt of the applicable Regulatory Approval in such country or
(ii) resulting from orphan drug status, in each case of (i) and (ii), conferred
by the applicable Regulatory Authority in such country with respect to such
Licensed Product (such period, the “Royalty Period”). In the event that all
Valid Claims within the Penn Patent Rights in the relevant country have expired
such that the applicable Royalty Period is as defined in Section (b) of the
definition of Royalty Period,
the  royalty  rate  payable  under  this  Section  4.3  to  Penn  for  Net  Sales  in  such  country  will
automatically be reduced by […***…].

 

 

 

 

 

 

20

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

4.3.3

Royalty Reductions.

 

 

(a)

Notwithstanding anything in this Section 4.3, in the event that Penn or Licensee
receives a request for a Compulsory License anywhere in the world, it shall
promptly notify the other Party. If any Third Party obtains a Compulsory License
in any country, then Penn or Licensee (whoever has first notice) shall promptly
notify the other Party. Thereafter, as of the date the Third Party obtained such
Compulsory License in such country, the royalty rate payable under this Section
4.3 to Penn for Net Sales in such country will be adjusted to equal any lower
royalty rate granted to such Third Party for such country with respect to the
Sales of such Licensed Product therein.

 

 

(b)

Third Party Licenses.

 

(i)If after the Effective Date Licensee determines upon the advice of outside
intellectual property counsel that a license to Patent Rights from a Third Party
is reasonably necessary to research (solely with respect to manufacturing),
develop, make, have made, use, sell, offer for sale, commercialize or import a
Licensed Product, Licensee may obtain such a Third Party license to such Patent
Rights. For clarity, the foregoing does not include the Patent Rights licensed
under the Existing REGENXBIO Agreements.

 

(ii)Licensee may deduct from any royalty payments due to Penn under Section
4.3.1 of this Agreement an amount equal to: (1) […***…], and (2) […***…] (the
“Anti-Stacking Percentage”) of any Royalty paid by Licensee to a Third Party on
sales of a particular Licensed Product in a particular country during a […***…]
under (a) a Third Party license obtained by Licensee pursuant to Section
4.3.3(b)(i), or (b) […***…]; provided that in no event will the deductions under
this Section 4.3.3(b) reduce the Royalty payable in respect of Net Sales of such
Licensed Product in such country by more than […***…] (the “Maximum
Anti-Stacking Reduction”) of the Royalty as set forth in Section 4.3.1 above;
provided, however, that such excess reductions may be carried forward into
future payment periods if excluded by such Maximum Anti-Stacking Reduction
percentage.

 

(iii)Within […***…] days after the end of […***…], Penn shall disclose to
Licensee all amounts received by Penn […***…] (the “[…***…]   Adjustment”). If
Penn does not disclose the […***…] Adjustment to Licensee within such […***…]
period, Licensee may estimate the […***…] Adjustment applicable to such […***…]
and apply such estimated REGENXBIO Adjustment to the calculations of Royalties
for the relevant […***…]. The Parties will adjust Royalty calculations for the
next subsequent […***…] as necessary to reflect the difference between the
actual […***…] Adjustment and the estimated […***…] Adjustment.

 

 

4.3.4

Calculations. Licensee must pay Royalties owed to Penn on a Calendar Quarter
basis on or before the following dates:

 

(a)

[…***…] for any Sales that took place on or before […***…]; (b)[…***…] for any
Sales that took place on or before […***…];

 

(c)

[…***…] for any Sales that took place on or before […***…]; and

 

(d)

[…***…] for any Sales that took place on or before […***…].

 

 




21

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

4.4

Penn Sublicense Income.

 

 

4.4.1

Licensee will pay to Penn the following percentage of Sublicense Income (“Penn
Sublicense Income”)

received by Licensee, on a Subfield-by-Subfield basis:

 

Stage   at   which   Sublicense  is   Granted   by Licensee for a specified
Subfield

% of Sublicense Income Payable to Penn

[…***…]

[…***…]%

[…***…]

[…***…]%

[…***…]

[…***…]%

 

 

4.4.2

Licensee will make such payment to Penn on or before the following dates:

 

(a)

[…***…] for any Sublicense Income received by Licensee on or before […***…];

 

(b)

[…***…] for any Sublicense Income received by Licensee on or before […***…];

 

(c)

[…***…] for any Sublicense Income received by Licensee on or before […***…]; and

 

(d)

[…***…] for any Sublicense Income received by Licensee on or before […***…].

4.5

Mode of Payment and Currency.  All payments to Penn hereunder shall be made by
deposit of USD in the requisite amount to the “The Trustees of the University of
Pennsylvania” and will be made by delivery to any one of the following:

For funding of the performance of the Research Program by Penn:

 

By ACH/Wire:

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

 

For all other payments to Penn under this Agreement:

 

By ACH/Wire:

By Check (direct mail):

By Check (lockbox):

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…] […***…]

[…***…][…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 




22

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Payments under this Agreement shall be made in USD. All Royalties payable shall
be calculated first in the currency of the jurisdiction in which payment was
made, and if not in the United States, then converted into USD. The exchange
rate for such conversion shall be the average of the rate quoted in The Wall
Street Journal for […***…] for such Royalty payment made.

 

4.6

Royalty and Penn Sublicense Income Reports.  Within […***…] days after the end
of each […***…], Licensee shall deliver to Penn a report (“Financial Report”)
setting out all details necessary to calculate the Royalty and Penn Sublicense
Income due under this Article 4 for such […***…], including:

 

4.6.1

Number of each Licensed Product Sold by Licensee, its Affiliates and
Sublicensees in each country, the corresponding name of each such Licensed
Product;

 

4.6.2

Gross sales, Net Sales of each Licensed Product made by Licensee, its Affiliates
and Sublicensees;

 

4.6.3

Royalties;

 

4.6.4

Sublicense Income and the calculation of Penn Sublicense Income;

 

4.6.5

The method and currency exchange rates (if any) used to calculate the Royalties
and Penn Sublicense Income;

 

4.6.6

A specification of all deductions and their dollar value that were taken to
calculate Net Sales;

 

4.6.7

A list of all countries in which Licensed Product is being manufactured (on a
product by product basis); and

 

4.6.8

Date of First Commercial Sale in the United States (this need only be reported
in the first royalty report following such First Commercial Sale in the United
States).

Each Financial Report shall be substantially in the form of the sample report
attached hereto as Exhibit E.

 

4.7

Late Payments.  In addition to any other remedies available to Penn, including
the right to terminate this Agreement, any failure by Licensee to make an
undisputed (in good faith) payment within […***…] after the date when due shall
obligate Licensee to pay computed interest, the interest period commencing on
the due date and ending on the actual payment date, to Penn at a rate per annum
equal to […***…], or the highest rate allowed by Law, whichever is lower.

4.8

Accounting.  Each Party shall calculate all amounts, and perform other
accounting procedures required, under this Agreement and applicable to it in
accordance with GAAP.

4.9

Books and Records.

 

4.9.1

Licensee will keep accurate books and records of all Licensed Products
developed, manufactured, used or sold and all Sublicenses, collaboration
agreements and joint venture agreements entered into by Licensee that involve
Penn Patent Rights. Licensee

 

 

 




23

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

 

 

will preserve these books and records for at least […***…] from the date of the
Financial Report to which they pertain. Upon reasonable notice and at mutually
agreeable times, key personnel, books and records will be made reasonably
available and will be open to interview or examination (as applicable) by
representatives or agents of Penn during regular office hours solely to
determine their accuracy and assess Licensee’s compliance with the terms of this
Agreement, provided that Licensee shall not have an obligation to provide access
more than […***…] in any given […***…] and not more frequently than […***…] with
respect to specific records or with respect to interviewing personnel regarding
any specific period of time.

 

 

4.9.2

Penn will keep accurate books and records of all work performed under the
Research Program. Penn will preserve these books and records for at least
[…***…] from the date to which they pertain. Upon reasonable notice and at
mutually agreeable times, key personnel, books and records will be made
reasonably available and will be open to interview or examination (as
applicable) by representatives or agents of Licensee during regular office hours
solely to determine their accuracy and assess Penn’s compliance with the terms
of this Agreement, provided that Penn shall not have an obligation to provide
access more than […***…] in any given […***…] and not more frequently than
[…***…] with respect to records covering any specific period of time or with
respect to interviewing personnel regarding any specific period of time. […***…]
will be responsible for any and all out-of-pocket costs incurred by […***…]
associated with such interviews or examinations.

4.10

Audits.

 

 

4.10.1

In addition to the right of Penn to examine the books and records and interview
key personnel as provided in Section 4.9 above, Penn, […***…] cost, through an
independent auditor reasonably acceptable to Licensee (and who has executed an
appropriate confidentiality agreement reasonably acceptable to Licensee that
requires the auditor to keep any information learned by it confidential except
as needed to report its audit conclusions to Penn), may inspect and audit only
the relevant records of Licensee pertaining to the calculation of any
Milestones, Royalties and Penn Sublicense Income due to Penn under this
Agreement. Licensee shall provide such auditors with reasonable access to the
records during reasonable business hours and at mutually agreed upon times. Such
access need not be given to any such set of records more often than […***…], not
more frequently than […***…] with respect to records covering any specific
period of time and not more than […***…] after the date of any report to be
audited. Penn shall provide Licensee with written notice of its election to
inspect and audit the records related to the Milestones, Royalties and Penn
Sublicense Income due hereunder not less than […***…] prior to the proposed date
of review of Licensee’s records by Penn’s auditors. Should the auditor find any
underpayment of Milestones, Royalties or Penn Sublicense Income by Licensee,
Licensee shall (a) promptly pay Penn the amount of such underpayment; (b) shall
reimburse Penn for the cost of the audit, if such underpayment equals or exceeds
[…***…] of the total Milestones, Royalties and Penn Sublicense Income paid
during the time period audited; and (c) provide such auditors with an audit
right exercisable within […***…] after Penn receives the audit report. If the
auditor finds overpayment by Licensee, then Licensee shall have the right to
deduct the overpayment from any future Milestones, Royalties or Penn Sublicense
Income due to Penn by Licensee or, if no such future Milestones, Royalties or
Penn Sublicense Income are payable, then Penn shall refund the overpayment to
Licensee

 

 

 




24

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

within […***…] after Penn receives the audit report. Licensee may designate
competitively sensitive information which such auditor may see and review but
which it may not disclose to Penn; provided, however, that such designation
shall not restrict the auditor’s investigation or conclusions.

 

 

4.10.2

In addition to the right of Licensee to examine the books and records and
interview key personnel as provided in Section 4.9 above, Licensee, […***…]
cost, through an independent auditor reasonably acceptable to Penn (and who has
executed an appropriate confidentiality agreement reasonably acceptable to Penn
that requires the auditor to keep any information learned by it confidential
except as needed to report its audit conclusions to Licensee), may inspect and
audit only the relevant records of Penn pertaining to the expenses incurred by
and  reduction of  Royalties due  to  Penn  under  this  Agreement.
Penn  shall  provide  such  auditors with reasonable access to the records
during reasonable business hours at mutually agreed upon times. Such access need
not be given to any such set of records more often than […***…], not more
frequently than […***…] with respect to records covering any specific period of
time and not more than […***…] after the date of any report to be audited.
Licensee shall provide Penn with written notice of its election to inspect and
audit such records not less than […***…] prior to the proposed date of review of
Penn’s records by Licensee’s auditors. Should the auditor find any over
reporting of expenses or underreporting of reduction of Royalties then, Penn
will issue to Licensee a credit against future payments due or a refund, in each
case, in the amount of such overpayment, as selected by Licensee; provided,
however, if the Research Term has expired, then such overpaid amounts shall be
reimbursed to Licensee. If the auditor finds underpayment by Licensee to Penn,
then Licensee shall pay the difference between the underpayment and the actual
payment made for the relevant time period to Penn within […***…] after Licensee
receives the audit report. Penn may designate competitively sensitive
information which such auditor may see and review but which it may not disclose
to Licensee; provided, however, that such designation shall not restrict the
auditor’s investigation or conclusions.

4.11

Withholdings.

 

 

4.11.1

Licensee may withhold from payments due to Penn amounts for payment of any
withholding tax that is required by Law to be paid to any taxing authority with
respect to such payments. Licensee will provide Penn all relevant documents and
correspondence, and will also provide to Penn any other cooperation or
assistance on a reasonable basis as may be necessary to enable Penn to claim
exemption from such withholding taxes and to receive a refund of such
withholding tax or claim a foreign tax credit. Licensee will give proper
evidence from time to time as to the payment of any such tax. The Parties will
cooperate with each other in seeking deductions under any double taxation or
other similar treaty or agreement from time to time in force. Such cooperation
may include Licensee making payments from a single source in the U.S., where
possible.

 

 

4.11.2

Apart from any such permitted withholding and those deductions expressly
included in the definition of Net Sales, the amounts payable hereunder will not
be reduced on account of any taxes, charges, duties or other levies.

 

 

 




25

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

ARTICLE 5

CLINICAL DEVELOPMENT, REGULATORY AFFAIRS; COMMERCIALIZATION

 

5.1

Clinical  Development.
Licensee  will  have  sole  responsibility  for  and  sole  decision  making  over  the  clinical
development of the Licensed Products arising from the Research Program or
otherwise developed by or on behalf of Licensee or any of its Sublicensees, in
each case, in the Field.

5.2

Commercialization. Licensee will have sole responsibility for and sole decision
making over all commercialization activities of the Licensed Products arising
from the Research Program or otherwise developed by or on behalf of Licensee or
any of its Sublicensees, in each case, in the Field, and will be solely
responsible for the associated costs of such commercialization activities.

5.3

Manufacturing.  Except as otherwise provided in this Agreement or in the
Research Plan, Licensee will have sole responsibility for and sole decision
making authority over all manufacturing activities and associated costs for the
production of vectors to support IND-enabling studies, clinical development
(including GMP manufacturing for clinical trials) and commercialization of the
Licensed Products arising from the Research Program or otherwise developed by or
on behalf of Licensee or any of its Sublicensees, in each case,    in the Field.
Penn will have sole responsibility and sole decision making authority over
manufacturing activities for research-grade vectors to support preclinical
studies.

5.4

Regulatory.

 

 

5.4.1

Licensee will have sole responsibility for and sole decision making over all
regulatory activities for the Licensed Products arising from the Research
Program or otherwise developed by or on behalf of Licensee or any of its
Sublicensees, in each case, in the Field. Licensee will have the sole right to
conduct all communications with Regulatory Authorities, including all meetings,
conferences and discussions (including advisory committee meetings), with regard
to Licensed Products arising from the Research Program or
otherwise  developed  by  or  on  behalf  of  Licensee  or  any  of  its  Sublicensees,  in  each  case,  in  the
Field. Licensee will lead and have sole control over preparing and submitting
all regulatory filings related to the Licensed Products arising from the
Research Program or otherwise developed by or on behalf of Licensee or any of
its Sublicensees, in each case, in the Field, including all applications for
Regulatory Approval,
provided,  however,  that  Licensee  shall  provide  Penn  with  copies  of  all  such  applications  prior  to
submission. Licensee will own solely any and all applications for Regulatory
Approvals (including INDs), Regulatory Approvals, and other regulatory filings
related to the Licensed Product arising from the Research Program or otherwise
developed by or on behalf of Licensee or any of its Sublicensees, in each case,
in the Field which will be held in the name of Licensee or its designees.

 

 

5.4.2

Penn shall have the right to participate as an observer in all material
meetings, conferences, and discussions by Licensee with Regulatory Authorities
pertaining to Development of the corresponding Licensed Products and Regulatory
Approvals, provided that such right shall expire with respect to each Licensed
Product upon the submission of an IND for such Product (the period of time
during which Penn may participate in such meetings, conferences and discussions,
the “Observer Period”). During the Observer Period, Licensee shall provide Penn
with reasonable advance notice of all such meetings and other contact and shall
provide advance copies of all related

 

 

 




26

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

documents  and  other  relevant  information  relating  to  such  meetings  or  other  contact,  including  any
documents that Licensee proposes to submit to any Regulatory Authority. During
any meetings with Regulatory Authorities, Penn shall not initiate any
interactions with any Regulatory Authority and will only communicate with a
Regulatory Authority if (a) such Regulatory Authority asks a question of Penn or
(b) Licensee instructs Penn to communicate with such Regulatory Authority.

 

 

5.4.3

Penn will, through the Wilson Laboratory, cooperate with any reasonable request
from Licensee with respect to obtaining any Regulatory Approval for a Licensed
Product arising from the Research Program in the Field including, at […***…]
cost: (a) making its faculty, employees, consultants and other staff of the
Wilson Laboratory  available  to  assist  Licensee  upon  reasonable
notice,  (b)  responding to  questions  raised  by Licensee, and (c) making
available to Licensee, in the form requested by Licensee, information related to
the Licensed Products that is necessary to prepare, file, obtain and maintain
any Regulatory Approval for such Licensed Product arising from the Research
Program in the Field.

5.5

General Diligence. Licensee will use Commercially Reasonable Efforts to
clinically develop, obtain Regulatory Approval and commercialize at least one
Licensed Product in each of the three (3) Subfields within the Field in the
Major Markets.

5.6

Progress Reports.

 

 

5.6.1

After performance of the Research Plan by Penn but prior to the First Commercial
Sale of a Licensed Product in the respective Subfield, Licensee on […***…], but
in no event later than […***…], shall submit to Penn a progress report (each, a
“Progress Report”) covering Licensee’s (and any Affiliates’ and Sublicensees’)
activities related to  the  development of  all  Licensed Products in  each
Subfield and the obtaining of Governmental Approvals necessary for
commercialization of Licensed Products.

 

 

5.6.2

Each Progress Report must include all of the following […***…]:

 

(a)

Summary of work completed;

 

(b)

Summary of work in progress;

 

(c)

Current schedule of anticipated events or milestones;

 

(d)

An updated SDR report listing of any and all Sublicenses granted by Licensee;
and

 

 

(e)

The names and addresses of all Sublicensees, and a current and valid phone
number and e-mail
address  for  a  principal  point  of  contact  at  each  such  Sublicensee  who  is  responsible  for
administering the Sublicensee.

 




27

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

ARTICLE 6

INTELLECTUAL PROPERTY

 

6.1

Ownership.

 

 

6.1.1

Penn will retain all right, title and interest in and to the Penn Intellectual
Property and any patents, copyrights, software and tangible research materials
and other intellectual property related thereto, subject to the rights and
licenses of Licensee set forth herein. Licensee will retain all right, title and
interest in and to all Know-How, patent rights and other intellectual property
rights conceived, developed or created by employees or consultants of Licensee
under this Agreement or otherwise; provided, however, that notwithstanding the
foregoing, Licensee shall assign and hereby assigns, transfers and conveys all
right, title and interest in any Research Program Patent Right containing any
claim or claims that were invented (solely or jointly) by employees or
consultants of Licensee under this Agreement to Penn, including all intellectual
property rights thereto (“Joint Research Program Patent Rights”).

 

 

6.1.2

Improvements. Notwithstanding Section 6.1.1, any Improvements conceived,
developed or created solely by employees or consultants of Licensee shall be
jointly owned by the Parties, and Licensee shall assign and hereby assigns,
transfers and conveys a one-half, undivided, right, title and interest in such
Improvements to Penn, including all intellectual property rights thereto.
Subject to the rights and licenses of Licensee set forth herein, each Party is
entitled to practice, use and otherwise exploit all Improvements and Improvement
Patent Rights for all purposes on a worldwide basis without consent of and
without a duty of accounting to the other Party, and each Party will grant and
hereby does grant such consents and will execute documents as necessary to
accomplish the foregoing.

 

 

6.1.3

Cooperation.
Upon  the  reasonable  request  of  Penn,  Licensee  shall  execute  and  deliver  any  and  all
instruments and documents and take such other acts as may be necessary or
desirable to document the assignment and transfer described in Sections 6.1.1
and 6.1.2 or to enable Penn to secure its rights in the Joint Research Program
Patent Rights, Improvements and Improvement Patent Rights, and other
intellectual property rights in Joint Research Program Patent Rights,
Improvements in any and all jurisdictions. Without limiting the foregoing, each
Party shall disclose to the other Party all pertinent information and data with
respect thereto and shall execute all applications, specifications, oaths and
all other instruments which Penn reasonably deems necessary in order to apply
for and obtain such rights and in order to assign and convey to Penn (a) sole
right, title and interest in and to such Joint Research Program Patent Rights
and (b) joint right, title and interest in and to such Improvement and all
intellectual property rights thereto.

 

 

6.1.4

Non-Exclusive License. Subject to the terms and conditions of this Agreement,
including Section 3.1.1, Penn hereby grants Licensee a non-exclusive, perpetual,
fully paid-up, royalty-free, irrevocable, fully sublicenseable (through multiple
tiers) license under the Joint Research Program Patent Rights to practice, use
and otherwise exploit such Joint Research Program Patent Right throughout the
world in all fields (including the Field) without consent of and without a duty
of accounting to Penn. Penn will execute documents as necessary to accomplish
the foregoing. Notwithstanding the foregoing, the

 

 




28

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

license grant within the Field for such Joint Research Program Patent Rights
shall at all times during the Royalty Period be royalty-bearing.

6.2

Patent Filing Prosecution and Maintenance.

 

6.2.1

Penn Patent Rights will be held in the name of Penn; provided that […***…]. Penn
Patent Rights shall be obtained with counsel selected by Penn and reasonably
acceptable to Licensee (“Patent Counsel”). Upon […***…] written request, […***…]
shall file, prosecute and maintain in accordance with the terms of this
Agreement one or more patent applications claiming solely one or more Licensed
Products. […***…] shall control all actions and decisions with respect to the
filing, prosecution and maintenance of Penn Patent Rights and will […***…] will
instruct Patent Counsel to copy […***…] on all correspondence related to Penn
Patent Rights (including copies of each patent application, office action,
response to office action, request for terminal disclaimer, and request for
reissue or reexamination of any patent or patent application) and to interact
with Licensee with respect to the preparation, filing, prosecution and
maintenance of Penn Patent Rights. […***…] has the right to take action to
preserve rights and minimize cost whether or not […***…] has commented, and will
use reasonable efforts to not allow any Penn Patent Right for which Licensee is
licensed and is underwriting the costs to lapse or become abandoned without
Licensee’s written authorization under this Agreement, except for filing of
continuations, divisionals, or the like that substitute for the lapsed
application, provided that, and without limiting Section 6.2.3, […***…] shall
have no requirement to file, prosecute, or maintain Penn Patent Rights if
Licensee is not current with the Patent Cost obligations as set forth in this
Agreement and Licensee does not cure any lapse with respect Patent Cost
obligations within […***…] of receiving written notice thereof. For the purposes
of this Agreement, “maintenance” of the
Penn  Patent  Rights  includes  interference  proceedings,  re-examinations,  inter  parties  patent  review
proceedings before the USPTO or a similar patent administration outside the US
(including opposition proceedings at the EPO). For further clarity, validity
challenges raised in infringement litigation will be handled per Section 6.4. In
the event that […***…] is being enforced against an infringer in a suit […***…]
and such […***…] is also subject to an interference proceeding, re-examination,
inter parties patent review proceeding before the USPTO or a similar patent
administration outside the US (including an opposition proceeding at the EPO) at
the same time as the suit, then […***…]; provided however, that such action
[…***…].

 

6.2.2

[…***…] has the right to request a country filing via a written request to
[…***…] prior to the deadline set by the patent office in the territory in which
filing is to take place (“Prosecution Request”). […***…] will use Commercially
Reasonable Efforts to keep […***…] reasonably informed of the foreign patent
application filing deadlines for jurisdictions identified by […***…]. The
absence of a given Prosecution Request by such deadline will be considered an
election not to secure the Patent Rights associated with the
specific  phase  of  patent  prosecution  in  such  territory,  and  such  patent  application(s)
and  patent(s)  (“Carve-Out Patent Rights”) will not be part of Penn Patent
Rights and therefore not subject to this Agreement, including the License, and
[…***…] will have no further rights or license to them.

 

6.2.3

Licensee may terminate its obligations with respect to any given Penn Patent
Right in any or all designated countries upon […***…] written notice to Penn, at
which time Licensee will have no obligation to pay patent costs in connection
therewith. Penn will use its best

 




29

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

 

efforts to curtail patent costs if the Parties agree to cease prosecuting such
Patent Rights. Penn may continue prosecution and/or maintenance of such
applications or patents at its sole discretion and expense; provided, however,
that such applications (s) and patent(s) will be Carve-Out Patent Rights and
will not be part of Penn Patent Rights and therefore not subject to this
Agreement, including the License, and Licensee will have no further rights or
license to them; provided, for clarity, that Licensee shall continue to hold any
joint ownership interest in the Improvement Patent Rights in which Licensee has
such a joint ownership interest.

 

6.2.4

In the event that Penn elects not to file, prosecute or maintain (or continue to
do so) any Research Program Patent Rights or Improvement Patent Rights, Penn
will notify Licensee at least […***…] before any such Patent Right would become
abandoned or forfeited, and Licensee shall have the right (but not the
obligation), at Licensee’s sole discretion, and sole responsibility for all
applicable costs, to file, prosecute and maintain such Patent Right in the name
of Penn (which right will include the right to file additional Patent Rights
claiming priority to such Patent Right); provided, however, that Licensee shall
have no step-in right with respect to such Research Program Patent Rights (other
than Product Specific Patent Rights) in the event that Penn notifies Licensee
that it did not wish to pursue such Research Program Patent Right (other than
Product Specific Patent Rights) for strategic reasons.

 

6.2.5

Patent Term Extensions. Penn will have the exclusive right to decide whether to
elect and file for patent term restoration or extension, supplemental protection
certificate or any of their equivalents with respect to Background Patent Rights
and Research Program Patents in the Territory, the Parties will mutually decide
whether to elect and file for patent term restoration or extension, supplemental
protection certificate or any of their equivalents with respect to Improvement
Patent Rights in the Territory, and Licensee will have the exclusive right to
decide whether to elect and file for patent term restoration or extension,
supplemental protection certificate or any of their equivalents with respect to
Product Specific Patent Rights in the Territory and shall direct Penn regarding
such filings with respect to  Product Specific Patent Rights. Penn will
cooperate and follow all instructions received from Licensee with respect to
electing and filing for such restoration or extension, supplemental protection
certificate or the equivalent of any of the foregoing for Product Specific
Patent Rights. For clarity, only Licensee through directing Penn (as provided
herein) will have the right to seek or obtain any patent term restoration or
extension, supplemental protection certificate or any of their equivalents based
on a Licensed Product for such Product Specific Patent Rights.

6.3

Patent Costs.

 

6.3.1

Licensee will reimburse Penn for all documented out-of pocket costs incurred on
or after the Effective Date by Penn for the filing, prosecution and maintenance
of Penn Patent Rights, including attorney fees, expenses, official and filing
fees (“Patent Costs”) within […***…] of receipt of a reasonably detailed invoice
for such costs; provided, however, that Licensee’s obligation with respect to
Patent Costs relating to Background Patent Rights shall commence only after such
Background Patent Right is included in an amendment to this Agreement and shall
be an obligation on Licensee from the amendment effective date onward and solely
with respect to Patent Costs incurred on or after such date. In the event that
Penn licenses any Penn Patent Right in a field separate from the Field to a
Third Party, Penn will use Commercially Reasonable Efforts to obtain

 

 




30

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

from such Third Party a pro-rata portion of the relevant historical costs
previously incurred (which amount will be offset from Licensee’s Patent Costs
obligation), and upon execution of such Third Party license agreement,
Licensee’s ongoing Patent Cost obligation will be a pro-rata portion of such
Patent Costs.

 

6.3.2

At any time, at Penn’s request, Licensee shall pay in advance the Patent
Counsel’s estimated costs for undertaking material patent actions before Penn
authorizes the  Patent Counsel to  proceed (“Advance Payment”).

6.4

Infringement.

 

6.4.1

If either Party believes that an infringement by a Third Party with respect to
any Penn Patent Right is occurring or may potentially occur, the knowledgeable
Party will provide the other Party with (a) written notice of such infringement
or potential infringement and (b) evidence of such infringement or potential
infringement (the “Infringement Notice”).

 

6.4.2

As between the Parties, […***…] will have the first right, under its sole
control and at […***…] expense, to institute suit against an infringer asserting
patent infringement of any […***…]. If required by law, […***…] will permit any
action under this Section 6.4.2 to be brought in its name, including being
joined as a party-plaintiff, provided that […***…] will reimburse […***…] for
its documented out-of-pocket costs incurred in  connection with such action.
[…***…] will have the  right to  settle any  such action with […***…] consent
(such consent not to be unreasonably withheld or delayed). For clarity, […***…].
In the event that […***…] provides an Infringement Notice to Licensee regarding
an infringement of […***…] in the Field and […***…] does not within […***…] of
receipt of such notice abate the infringement or file suit to enforce such
Product Specific Patent Right or Improvement Patent Right, then […***…] shall
have the right to take any action reasonably appropriate to enforce such Product
Specific Patent Right or Improvement Patent Right.

 

6.4.3

As between the Parties, […***…] will have the first right, under its sole
control and at […***…] expense, to institute suit against an infringer asserting
patent infringement of any […***…] other than […***…] (which are addressed by
Section 6.4.2), in the Field. In the event that […***…] provides an Infringement
Notice to […***…] regarding an infringement of such […***…] in the Field and
[…***…] does not within […***…] of receipt of such notice abate the infringement
or file suit to enforce such […***…], then […***…] shall have the right to take
any action reasonably appropriate to enforce such […***…]; provided, however,
that […***…] shall have no enforcement step-in right with respect to such
[…***…] in the event that […***…] notifies […***…] that it did not wish to
pursue such […***…] for strategic reasons.

 

6.4.4

As between the Parties, […***…] will have the sole and exclusive right, under
its sole control and at […***…] expense, to institute suit against an infringer
asserting patent infringement of any […***…] outside the Field. […***…] will
have the right to settle any such action without […***…] consent other
than  pursuant  to  a  settlement,  consent  judgment,  or  other  voluntary  final  disposition  which  imposes
obligations on […***…] beyond those set forth herein, or which invalidates or
restricts […***…] which will
require  the  prior  written  consent  of  […***…]  (such  consent  not  to  be  unreasonably  withheld  or
delayed). Except as otherwise expressly set forth above, any enforcement of
[…***…] and […***…] will be subject to further agreement of the Parties.

 




31

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

 

6.4.5

Any recovery or settlement received in connection with any suit will first be
[…***…] to cover […***…] and next shall be paid to […***…] to cover […***…]. Any
remaining recoveries shall be allocated as follows:

 

(a)

for any suit that is initiated by […***…] with respect to infringement of any
Research Program Patent Right in the Field, Penn shall receive […***…] of the
recovery (other than […***…]) and the Licensee shall receive […***…];

 

(b)

for any suit that is initiated by […***…] with respect to infringement of any
Background Patent Right or Research Program Patent Right, Penn shall receive
[…***…] of the recovery; and

 

(c)

for any portion of the recovery or settlement […***…], (a) for a suit that is
initiated by […***…] and […***…] voluntarily joins such suit, then […***…], and
(b) for any suit that is initiated by […***…] and […***…] is not a party to the
litigation, Penn shall receive […***…] and Licensee shall receive […***…].

 

6.4.6

Each Party will reasonably cooperate and assist with the other in litigation
proceedings instituted hereunder but the Party who initiated the suit shall
reimburse the cooperating party for documented out-of-pocket expenses with
respect to such cooperation. For clarity, such requirement does not require a
Party to join a suit unless otherwise specifically required under this
Agreement. If Penn is subjected to third party discovery related to the Research
Program Patent Rights or Licensed Products, Licensee will pay Penn’s reasonable,
documented out-of-pocket expenses with respect to same.

 

6.5

Patent Marking. Licensee shall place in a conspicuous location on any Licensed
Product (or its packaging where appropriate and practicable) made or sold under
this Agreement a patent notice in accordance with the Laws concerning the
marking of patented articles where such Licensed Product is made or sold, as
applicable.

ARTICLE 7

CONFIDENTIALITY& PUBLICATION

 

7.1

Confidential Information. Each Party shall use reasonable efforts to limit the
disclosure of Confidential Information hereunder to the information that is
required to be disclosed pursuant to the terms of this Agreement and that is
reasonably necessary for either Party to fulfill its obligations and exercise
its rights under this Agreement. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing, the Parties agree that, during
the Term and for […***…] thereafter, the receiving Party (the “Receiving Party”)
and its Affiliates will keep confidential and will not publish or otherwise
disclose or use for any purpose, other than as necessary to satisfy obligations
or exercise rights under this Agreement, any confidential or proprietary
information or materials, patentable or otherwise, in any form (written, oral,
photographic, electronic, magnetic, or otherwise), including trade secrets,
Know-How, inventions or discoveries, proprietary information, formulae,
processes, techniques and information relating to the past, present and future
marketing, financial, and research and development activities of any product or
potential product or useful technology of the Disclosing Party or its Affiliates
and the pricing thereof (collectively, “Confidential Information”), which is
disclosed by or on behalf of such Party (the “Disclosing Party”) to the
Receiving Party or its Affiliates or otherwise received or accessed by a
Receiving Party in the course of performing its obligations or exercising its
rights under this Agreement.

 

 




32

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

7.2

Exceptions to Confidentiality.  “Confidential Information” does not include
information that (a) was in the lawful knowledge and possession of the Receiving
Party or its Affiliates prior to the time it was disclosed to, or learned by,
the Receiving Party or its Affiliates, or was otherwise developed independently
by the Receiving Party or its Affiliates, as evidenced by written records kept
in the ordinary course of business, or other documentary proof of actual use by
the Receiving Party or its Affiliates; (b) was generally available to the public
or otherwise part of the public domain at the time of its disclosure to the
Receiving Party or its Affiliates, as evidenced by written records of the
Receiving Party or its Affiliates;   (c) became generally available to the
public or otherwise part of the public domain after its disclosure and other
than through any act or omission of the Receiving Party or its Affiliates in
breach of this Agreement; or (d) was disclosed to the Receiving Party or its
Affiliates, other than under an obligation of confidentiality, by a Third Party
who had no obligation to the Disclosing Party or its Affiliates not to disclose
such information to others.   In the event a Party is required to make a
disclosure under Law or regulation, the order of a court of competent
jurisdiction, or the rules of the U.S. Securities and Exchange Commission
(including by reason of any securities offering by Licensee), any stock exchange
or listing entity, the Receiving Party shall provide prompt prior written notice
to the Disclosing Party and take all reasonable steps (including cooperating
with the Disclosing Party in seeking to secure confidential treatment of, or
otherwise limit, such Confidential Information required to be disclosed) to
limit the extent of the disclosure and obtain confidential treatment for any
remaining required disclosure.

7.3

Penn Intellectual Property. In order to preserve the patentability of Penn
intellectual property and to preserve Penn’s publication rights, Licensee shall
maintain Penn Patent Rights, Research Results and information provided pursuant
to the Research Program (whether oral or written) as confidential and shall not
disclose such information to any Third Party until the publication of such
information by Penn or until Penn provides Licensee with written verification
that all desirable patentable inventions have been protected, whichever occurs
sooner.

7.4

Publications. Penn shall have the first right to publish, present or otherwise
disclose Research Results or other information and material resulting from the
Research Program for any purpose. Penn shall furnish the Licensee with a copy of
any proposed publication or presentation at least […***…] in advance of the date
of such presentation or the submission of said proposed publication in order for
Licensee to review and comment on said proposed publication or presentation to
(a) determine whether such contains any Licensee Confidential Information and
(b) enable Licensee to identify any Penn intellectual property that it wishes
Penn to file patent applications on or to seek other intellectual property
protection for. If within the […***…] review period (i) Licensee notifies Penn
that the Licensee requires deletion from the publication or presentation of
Licensee Confidential Information, the Parties will cooperate to modify the
disclosure to ensure Licensee Confidential Information is not disclosed or (ii)
if Licensee requests that publication or presentation be delayed to allow for
patent filings or other intellectual property protection on certain items in the
proposed publication or presentation, Penn shall delay the publication or
presentation for up to […***…], subject to reasonable extension as mutually
agreed upon by the Parties, to allow for the filing of patent applications or
other intellectual property protection.

7.5

Other  Permitted  Disclosures.    Notwithstanding  anything  herein  to  the  contrary,  either  Party  may  disclose
Confidential Information of the other Party to (a) its Affiliates, and to its
and their directors, employees, consultants, agents, licensees, sublicensees,
collaborators, subcontractors, potential or actual investors, acquirers or
merger partners (each a “Representative”) in each case who have a need to know
such Confidential Information, are bound by commercially reasonable

 

 




33

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

obligations of confidentiality and such Party remains liable for any breach by
such Representative of the non-disclosure and restrictions on use set forth in
this Agreement and (b) the extent such disclosure is required to file or
prosecute patent applications, prosecute or defend litigation, or to submit
filings to Regulatory Authorities, provided, however, that in each case in this
subsection (b), Licensee shall provide Penn prior written notice of such
disclosure.

ARTICLE 8

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

8.1

Mutual Representations and Warranties. Each Party represents and warrants to the
other Party that, as of the Effective Date:

 

8.1.1

such Party is duly organized and validly existing under the Laws of the
jurisdiction of its incorporation or organization;

 

8.1.2

such Party has taken all action necessary to authorize the execution and
delivery of this Agreement and the performance of its obligations under this
Agreement;

 

8.1.3

this Agreement is a legal and valid obligation of such Party, binding upon such
Party and enforceable against such Party in accordance with the terms of this
Agreement, except as enforcement may be limited by
applicable  bankruptcy,  fraudulent  conveyance,  insolvency,  reorganization,  moratorium  and  other  laws
relating to or affecting creditors’ rights generally and by general equitable
principles; and

 

8.1.4

such Party has all right, power and authority to enter into this Agreement, to
perform its obligations under this Agreement.

Further, Penn represents to Licensee that, as of the Effective Date, to the
knowledge of Dr. James Wilson and the current staff of the Penn Center for
Innovation, there are no Patent Rights, Know-How or biological/chemical
materials
Controlled  by  Penn  and  developed  in  the  Wilson  Laboratory,  other  than  the  Background  Patent  Rights,  Penn
Know-How and Penn Materials, that will be used or practiced in the performance
of the Research Program as set forth in the Research Plan in Exhibit B.

 

8.2

Disclaimer of Representations and Warranties.

 

8.2.1

Other than the representations and warranties provided in Section 8.1 above,
NEITHER PENN NOR LICENSEE MAKES ANY REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESS OR IMPLIED, AND PENN AND LICENSEE EACH EXPLICITLY DISCLAIMS ANY
REPRESENTATION AND WARRANTY, INCLUDING WITH RESPECT TO ANY ACCURACY,
COMPLETENESS, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, COMMERCIAL
UTILITY, NON-INFRINGEMENT OR TITLE FOR THE INTELLECTUAL PROPERTY, PATENT RIGHTS,
LICENSE AND ANY LICENSED PRODUCT.

 

8.2.2

Furthermore, nothing in this Agreement will be construed as:

 

 

(a)

A representation or warranty by Penn as to the validity or scope of any Penn
Patent Right;

 




34

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

(b)

A representation or warranty that anything made, used, sold or otherwise
disposed of under the License is or will be free from infringement of patents,
copyrights, trademarks or any other forms of intellectual property rights or
tangible property rights of Third Parties;

 

(c)

Obligating Penn to bring or prosecute actions or suits against Third Parties for
patent, copyright or trademark infringement; and

 

(d)

Conferring by implication, estoppel or otherwise any license or rights under any
Patent Rights of Penn other than Penn Patent Rights as defined herein,
regardless of whether such Patent Rights are dominant or subordinate to Penn
Patent Rights.

8.3

Covenants of Licensee.

 

8.3.1

Licensee and its Affiliates will not, directly or indirectly (including where
such is done by a Third Party on behalf of Licensee or its Affiliates, at the
urging of Licensee or its Affiliates or with the assistance of the Licensee or
its Affiliates) challenge the validity, scope, or enforceability of or otherwise
oppose any Penn Patent Right, provided that if any Penn Patent Right is asserted
against Licensee or its Affiliate for activities authorized under this
Agreement, then such Licensee or its Affiliates is entitled to all and any
defenses available to it including challenging the validity or enforceability of
such Patent Right. Licensee will comply with all Laws that apply to its
activities or obligations under this Agreement. For example, Licensee will
comply with applicable United States export laws and regulations. The transfer
of certain technical data and commodities may require a license from the
applicable agency of the United States government and/or written assurances by
Licensee that Licensee will not export data or commodities to certain foreign
countries without prior approval of the agency.

 

8.3.2

Licensee will not grant a security interest in the License or this Agreement.

 

ARTICLE 9

INDEMNIFICATION; INSURANCE AND LIMITATION OF LIABILITY

9.1

Indemnification by Licensee.

 

9.1.1

Licensee shall defend, indemnify and hold Penn and its respective trustees,
officers, faculty, students, employees, contractors and agents (the “Penn
Indemnitees”) harmless from and against any and all liability, damage, loss,
cost or expense (including reasonable attorneys’ fees), including, without
limitation, bodily injury, risk of bodily injury, death and property damage to
the extent arising out of Third Party claims or suits related to:

 

(a)

the gross negligence, recklessness or  wrongful intentional acts or  omissions
of  Licensee, its Affiliates or Sublicensees and its or their respective
directors, officers, employees and agents, in connection with Licensee’s
performance of its obligations or exercise of its rights under this Agreement;

 

(b)

any breach of this Agreement by Licensee; or

 

(c)

the  development,  manufacturing  or  commercialization  (including  commercial  manufacturing,
packaging and labeling of Products, and all product liability

 




35

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

losses) of a Licensed Product by or on behalf of Licensee or its Affiliates or
Sublicensees; or

 

(d)

any enforcement action or suit brought by Licensee against a Third Party for
infringement of Research Program Patent Rights;

provided that Licensee’s obligations pursuant to this Section 9.1 shall not
apply to the extent such claims or suits result from the gross negligence or
willful misconduct of any of Penn Indemnitees.

 

 

9.1.2

As a condition to a Penn Indemnitee’s right to receive indemnification under
this Section 9.1, Penn shall: (a) promptly notify Licensee as soon as it becomes
aware of a claim or suit for which indemnification may be sought pursuant
hereto; (b) reasonably cooperate, and cause the individual Penn Indemnitees to
reasonably cooperate, with Licensee in the defense, settlement or compromise of
such claim or suit; and (c) permit the Licensee to control the defense,
settlement or compromise of such claim or suit, including the right to select
defense counsel. In no event, however, may Licensee compromise or settle any
claim or suit in a manner which (i) admits fault or negligence on the part of
Penn or any other Penn Indemnitee; (ii) commits Penn or any other Penn
Indemnitee to take, or forbear to take, any action, without the prior written
consent of Penn, or (iii) grant any rights under the Penn Patent Rights except
for Sublicenses permitted under Article 3. Penn shall reasonably cooperate with
Licensee and its counsel in the course of the defense of any such suit, claim or
demand, such cooperation to include without limitation using reasonable efforts
to provide or make available documents, information and witnesses.

 

9.1.3

Notwithstanding Section 9.1.2 above, in the event that Penn believes in good
faith that a bonafide conflict exists between Licensee and Penn or any other
Penn Indemnitee with respect to a claim or suit subject to indemnification
hereunder, then Penn or any other Penn Indemnitee shall have the right to defend
against any such claim or suit itself, including by selecting its own counsel,
with any […***…] being paid for by […***…]. […***…].

9.2

Insurance.

 

9.2.1

Licensee, […***…], must insure its activities in connection with the exercise of
its rights under this Agreement and obtain, and keep in force and maintain
Commercial Form General Liability Insurance (contractual liability included)
with limits as follows:

 

(a)

Each occurrence$[…***…]; (b)General aggregate$[…***…] Prior to the commencement
of clinical trials, if applicable, involving Licensed Product:

 

(c)

Clinical trials liability insurance$[…***…] Prior to the First Commercial Sale
of a Licensed Product:

 

(d)

Products liability insurance$[…***…]

 




36

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Penn may review periodically the adequacy of the minimum amounts of insurance
for each coverage required by this Section 9.2.1, and has the right to require
Licensee to adjust the limits in Penn’s reasonable discretion but in no event
will Licensee be required to increase such limits beyond the limits of insurance
carried by similarly-situated companies.

 

 

9.2.2

If the above insurance is written on a claims-made form, it shall continue for
[…***…] following termination or  expiration of  this Agreement. The insurance
shall have a  retroactive date of  placement prior to  or coinciding with the
Effective Date of this Agreement.

 

9.2.3

Licensee expressly understands, however, that the coverages and limits in
Section 9.2.1 do not in any way limit Licensee’s liability or indemnification
obligations. Licensee’s insurance will:

 

(a)

Be issued by an insurance carrier with an A.M. Best rating of “A” or better;

 

(b)

Provide for […***…] advance written notice to Penn of any modification;

 

(c)

State that Penn is endorsed as an additional insured with respect to the
coverages in Section 9.2.1; and

 

(d)

Include a provision that the coverages will be primary and will not participate
with nor will be excess over any valid and collective insurance or program of
self insurance carried or maintained by Penn.

 

9.2.4

Licensee  must  furnish  to  Penn  with  (a)  valid  certificate  of  insurance  evidencing  compliance  with  all
requirements of this Agreement and (b) additional insured endorsements for
Licensee’s applicable policies naming “The Trustees of the University of
Pennsylvania” as an additional insured. Licensee must furnish both documents
within […***…] of the Effective Date, up to […***…] thereafter upon Penn’s
request and at any time there is a material modification in such insurance.

9.3

LIMITATION OF LIABILITY. IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS AFFILIATES
BE LIABLE TO THE OTHER PARTY OR ANY OF ITS AFFILIATES FOR SPECIAL, INDIRECT,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING LOSS OF PROFITS,
WHETHER IN CONTRACT, WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE
ARISING OUT OF OR RELATING TOTHIS    AGREEMENT,   THE    TRANSACTIONS  
CONTEMPLATED   HEREIN   OR    ANY    BREACH HEREOF. NOTWITHSTANDING THE
FOREGOING, NOTHING IN  THIS AGREEMENT SHALL LIMIT LICENSEE’S INDEMNIFICATION
OBLIGATIONS UNDER SECTION 9.1 ABOVE.

 

ARTICLE 10

TERM AND TERMINATION

10.1

Term.  The term of this Agreement (the “Term”) shall commence on the Effective
Date and, unless terminated sooner as provided below, shall continue in full
force and effect throughout the term of the Research Program and thereafter on a
country-by-country and Licensed Product-by-Licensed Product basis until the
expiration of the Royalty Period in such country for such

 

 

 




37

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Licensed Product, whereupon the licenses set forth in Section 3.1.1 and Section
3.1.2 (other than licenses under Research Program Know-How (including the
Program Data) and Penn Materials), in each case, in such country for such
Licensed Product will become perpetual, irrevocable and fully paid-up for such
Subfield.

10.2

Termination of the Agreement for Convenience.  At any time during the Term,
Licensee may, at its convenience, terminate this Agreement, or any Subfields
within the Field, upon providing at least […***…] prior written notice to Penn
of such intention to terminate.

10.3

Termination For Cause.

 

10.3.1

If Licensee fails to fulfill its obligations under Section 5.5 (i.e. use
Commercially Reasonable Efforts to develop and commercialize a Licensed Product
in each Subfield), Penn may provide written notice to Licensee of such failure.
If Licensee fails to address such failure to the reasonable satisfaction of Penn
within […***…] of receiving such written notice, Penn may terminate this
Agreement with respect to the relevant Subfield(s) upon written notice to
Licensee.

 

10.3.2

If either Party materially breaches any of its material obligations under this
Agreement, the non-breaching Party may give to the breaching Party a written
notice specifying the nature of the default, requiring the breaching Party to
cure such breach, and stating the non-breaching Party’s intention to terminate
this Agreement. If such breach is not cured within […***…] of such notice, such
termination shall become effective with respect to the relevant Subfield(s) upon
a notice of termination by the terminating Party thereafter.

 

10.3.3

In addition to all other remedies available to it, Penn may terminate this
Agreement with respect to the relevant Subfield(s), upon written notice, subject
to the cure provisions set forth in Section 10.3.2, upon a breach of Section
8.3, Covenants of Licensee.

 

10.3.4

Either Party may terminate this Agreement, upon written notice, with immediate
effect if, at any time, the other Party is unable to pay its debts, including
any debts related to exclusive sublicensees, when they come due, or files in any
court or agency pursuant to any statute or regulation of any state, country or
jurisdiction, a petition in bankruptcy or insolvency or for reorganization or
for an arrangement or for the appointment of a receiver or trustee of such Party
or of its assets, or if such Party proposes a written agreement of composition
or extension of its debts, or if such Party is served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition is
not dismissed within […***…] after the filing thereof, or if such Party proposes
or is a party to any dissolution or liquidation, or if such Party makes an
assignment for the benefit of its creditors of all or substantially all its
assets (in each case, “Bankruptcy Action”).

10.4

Effects of Termination.

10.4.1   Notwithstanding the termination of this Agreement, the following
provisions shall survive: Sections 2.3.3, 6.1.2, 6.1.3, 6.1.4, 6.2 (solely with
respect to Improvement Patent Rights), 6.3 (solely with respect to Improvement
Patent Rights), 8.2, 10.1 and 10.4 and Articles 1, 4, 7, 9 and 11. Further, if
this Agreement is terminated by Licensee due to a material breach by Penn under
Section 10.3.2, the provisions of Sections 2.2.3, 3.6 and 3.7.1 shall survive,
and Section 3.7.2 shall survive for a period of […***…] after such

 

 




38

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

termination notwithstanding the time period set forth therein. All other
provisions set forth in this Agreement shall terminate upon termination of this
Agreement.

 

10.4.2

Notwithstanding the expiration of this Agreement, the following provisions shall
survive: Sections 2.2.3, 2.3.3, 3.2, 3.3, 3.6, 3.7.1, 3.7.2, 6.1, 6.2 (solely
with respect to Improvement Patent Rights), 6.3 (solely with respect to
Improvement Patent Rights), 8.2, 10.1 and 10.4 and Articles 1, 4, 7, 9 and 11.
All other provisions set forth in this Agreement shall terminate upon expiration
of this Agreement.

 

10.4.3

Termination or expiration of this Agreement shall not relieve the Parties of any
obligation or liability that, at the time of termination or expiration, has
already accrued hereunder, or which is attributable to a period prior to the
effective date of such termination or expiration. Termination or expiration of
this Agreement shall not preclude either Party from pursuing all rights and
remedies it may have hereunder or at Law or in equity with respect to any breach
of this Agreement nor prejudice either Party’s right to obtain performance of
any obligation.

 

10.4.4

If this Agreement is terminated by Penn pursuant to Section 10.3, at the option
of each relevant Sublicensee, all outstanding Sublicenses (including all
Sublicense Documents for each Sublicense) pertaining solely to the terminated
Subfield(s) that are not in default will be assigned by Licensee to Penn (the
scope of such assignment shall be limited to the provisions of the Sublicense
Documents pertaining to a Sublicense, Penn Patent Rights or Licensed Product),
and such assignment will be accepted by Penn; provided, however, that such
sublicense agreement shall comply with the terms of Section 3.4. Each assigned
Sublicense will remain in full force and effect with Penn as the licensor or
sublicensor instead of Licensee, but the duties and obligations of Penn under
the assigned Sublicenses will not be greater than the duties of Penn under this
Agreement, and the rights of Penn under the assigned Sublicenses will not be
less than the rights of Penn under this Agreement, including all financial
consideration and other rights of Penn. Penn may, at its sole
discretion,  amend  such  outstanding  Sublicenses  to  contain  the  terms  and  conditions  found  in  this
Agreement.

 

10.4.5

Within […***…] of termination of this Agreement with respect to any Subfield
(other than termination by Licensee pursuant to Section 10.3.2 or 10.3.4),
Licensee shall pay Penn all costs not previously paid and attributable solely to
the terminated Subfield(s) through the effective termination date per the budget
of the Research Plan for services performed by, or on behalf of, Penn, as well
as all commitments related to the performance of the Research Plan for such
Subfield(s) that are reflected in the budget (i.e., […***…] until the earlier of
(a) […***…] of termination of this Agreement and (b) […***…]; and subject to
Penn’s written notification to Licensee and Licensee’s acknowledgement of
[…***…], as applicable.

 

10.4.6

Upon termination, but not expiration, of this Agreement, the licenses granted
herein shall immediately terminate and Licensee, its Affiliates and Sublicensees
(subject to Section 10.4.4), will promptly cease selling the Licensed Product(s)
subject to such termination. Each Party will return (or destroy, as directed by
the other Party) all data, files, records and other materials containing or
comprising the other Party’s Confidential Information with respect to this
Agreement, except to the extent such Confidential Information is necessary or
useful to conduct activities in connection with surviving portions of this
Agreement. Notwithstanding the foregoing, the Parties will be permitted to
retain one

 




39

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

copy of such data, files, records, and other materials for archival and legal
compliance purposes.

10.5

Tolling. The Parties agree that all applicable statutes of limitation and
time-based defenses (such as estoppel and laches), will be tolled once the
dispute resolution procedures set forth in Section 11.10 have been initiated and
for so long as they are pending, and the Parties will cooperate in taking all
actions reasonably necessary to achieve such a result.

ARTICLE 11

ADDITIONAL PROVISIONS

 

11.1

Relationship of the Parties.  Nothing in this Agreement is intended or shall be
deemed, for financial, tax, legal or other purposes, to constitute a
partnership, agency, joint venture or employer-employee relationship between the
Parties. The Parties are independent contractors and at no time will either
Party make commitments or incur any charges or expenses for or on behalf of the
other Party.

11.2

Expenses. Except as otherwise provided in this Agreement, each Party shall pay
its own expenses and costs incidental to the preparation of this Agreement and
to the consummation of the transactions contemplated hereby

11.3

Third Party Beneficiary.  The Parties agree that each Sublicensee is a third
party beneficiary of this Agreement with respect to Section 10.4.4.

11.4

Use of Names.

 

11.4.1

Licensee, its Affiliates and Sublicensees may not use the name, logo, seal,
trademark, or service mark (including any adaptation of them) of Penn or any
Penn school, organization, employee, student or representative, without the
prior written consent of Penn. Notwithstanding the foregoing, Licensee may use
the name of Penn in a non-misleading and factual manner solely in (a) executive
summaries, business plans, offering memoranda and other similar documents used
by Licensee for the purpose of raising financing for the operations of Licensee,
or entering into commercial contracts with Third Parties, but in such case only
to the extent necessary to inform a reader that the Penn Patent Rights have been
licensed by Licensee from Penn, and to inform a reader of the identity and
published credentials of inventors of intellectual property, and (b) any
securities reports required to be filed with the Securities and Exchange
Commission.

 

11.4.2

Penn will not use Licensee’s name without Licensee’s prior written consent
except that Penn may (a) acknowledge Licensee’s funding of the Research Program,
(b) use Licensee’s name in connection with any scientific contributions in
scientific publications and in listings of sponsored research projects, (c) use
Licensee’s name as required by Law, and (d) use Licensee’s name in connection
with institutional compliance policies; provided that, Penn shall not use
Licensee’s name for publicity purposes without Licensee’s prior written consent.

11.5

No Discrimination.  Neither Penn nor Licensee will discriminate against any
employee or applicant for employment because of race, color, sex, sexual or
affectional preference, age, religion, national or ethnic origin, handicap, or
veteran status.

 

 




40

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

11.6

Successors and Assignment.

 

11.6.1

The terms and provisions hereof shall inure to the benefit of, and be binding
upon, the Parties and their respective successors and permitted assigns.

 

11.6.2

Licensee may not assign or transfer this Agreement or any of Licensee’s rights
or obligations created hereunder, by operation of law or otherwise, without the
prior written consent of Penn, provided that Penn shall not unreasonably
withhold, condition or delay its consent; provided, however, that Licensee may
assign this Agreement to any Affiliate of Licensee or to any entity with which
Licensee merges or consolidates, or to which it sells or transfers all of its
stock or all or substantially all of its assets to which this Agreement relates
without Penn’s consent (“Permitted Assignment”). For any Permitted Assignment,
Licensee will provide Penn with notice of such assignment containing at minimum
the contact information of the assignee within […***…] after closing of such
Permitted Assignment, and such Permitted Assignment shall be in accordance with
this Section 11.6. Upon Licensee’s request and expense, the Parties may
negotiate in good faith to separate this Agreement into multiple agreements, one
(1) agreement for each Subfield.

 

11.6.3

Any assignment not in accordance with this Section 11.6 shall be void.

11.7

Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments and to do all such other acts as may be necessary in order
to carry out the purposes and intent of this Agreement.

11.8

Entire Agreement of the Parties; Amendments. This Agreement and the Exhibits and
Appendices or Schedules hereto constitute and contain the entire understanding
and agreement of the Parties respecting the subject matter hereof and cancel and
supersede any and all prior negotiations, correspondence, understandings and
agreements between the Parties, whether oral or written, regarding such subject
matter. No waiver, modification or amendment of any provision of this Agreement
shall be valid or effective unless made in a writing referencing this Agreement
and signed by a duly authorized officer of each Party.

11.9

Governing Law. This Agreement shall be governed by and interpreted in accordance
with the laws of the Commonwealth of Pennsylvania, excluding application of any
conflict of laws principles that would require application of the law of a
jurisdiction outside of the Commonwealth of Pennsylvania.

11.10

Dispute Resolution. If a dispute arises between the Parties concerning this
Agreement, then the Parties will confer, as soon as practicable, in an attempt
to resolve the dispute. If the Parties are unable to resolve such dispute
amicably, then the Parties will submit to the exclusive jurisdiction of, and
venue in, the state and Federal courts located in the Eastern District of
Pennsylvania.

11.11

Injunctive Relief. Notwithstanding anything herein to the contrary, in the event
of an actual or threatened breach of this Agreement, the aggrieved Party may
seek provisional equitable relief (including restraining orders, specific
performance or other injunctive relief).

11.12

Notices and Deliveries. Any notice, request, approval or consent required or
permitted to be given under this Agreement shall be in writing and directed to a
Party at its address shown below or such other address as such Party shall have
last given by notice to the other Party. A notice

 

 




41

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

will be deemed received: if delivered personally, on the date of delivery; if
mailed, […***…] after deposit in the United States mail or if sent via courier,
[…***…] after deposit with the courier service.

 

For Penn

with a copy to:

 

 

Penn Center for Innovation
University of Pennsylvania

3160 Chestnut Street, Suite 200

Philadelphia, PA 19104-6283

Attention: Executive Director

University of Pennsylvania

Office of General Counsel

133 South 36th Street, Suite 300

Philadelphia, PA 19104-3246

Attention: General Counsel

 

 

For Licensee:

with a copy to (which will not constitute notice):

 

 

Dimension Therapeutics, Inc.

On or prior to June 24, 2016:

840 Memorial Drive

Cambridge, MA 02139

Attention: Chief Executive Officer

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attention: Kingsley L. Taft, Ph.D.

 

Effective after June 24, 2016:

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attention: Kingsley L. Taft, Ph.D.

 

11.13

Waiver. A waiver by either Party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any other term or condition hereof.
All rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and none of them shall be in limitation of any
other remedy, right, undertaking, obligation or agreement of either Party.

11.14

Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under law, but if any
provision of this Agreement is held to be prohibited by or invalid under law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement. The Parties
shall make a good faith effort to replace the invalid or unenforceable provision
with a valid one which in its economic effect is most consistent with the
invalid or unenforceable provision.

11.15

Interpretation. The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” All references herein to
Articles, Sections, Schedules and Exhibits shall be deemed references to
Articles and Sections of, Schedules and Exhibits to, this Agreement unless the
context shall otherwise require. “Herein,” “hereby,” “hereunder,” “hereof” and
other equivalent words refer to this Agreement as an entirety and not solely to
the particular portion of this Agreement in which any such word is used. The
term “or” means “and/or” hereunder. All definitions set forth herein will be
deemed applicable whether the words defined are used herein in the singular or
the plural. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time. Unless the context otherwise requires, countries shall
include territories.

 




42

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

References to any specific Law or article, section or other division thereof,
shall be deemed to include the then-current amendments or any replacement Law
thereto.

11.16

Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, and all of which together will be deemed to be one and
the same instrument. A facsimile or a portable document format (PDF) copy of
this Agreement, including the signature pages, will be deemed an original.

11.17

Force Majeure. Neither Party will be liable for any failure to perform as
required by this Agreement to the extent such failure to perform is due to
circumstances reasonably beyond such Party’s control, including, without
limitation, labor disturbances or labor disputes of any kind, accidents, failure
of any governmental approval required for full performance, civil disorders or
commotions, terrorism, acts of aggression, acts of God, energy or other
conservation measures imposed by law or regulation, explosions, failure of
utilities, mechanical breakdowns, material shortages, disease, or other such
occurrences.

 

[SIGNATURE PAGE FOLLOWS]

 

 

43

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, duly authorized representatives of the Parties have executed
this Agreement as of the Effective Date.

 

THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA

DIMENSION THERAPEUTICS, INC.

 

 

By:

 

/s/ John S. Swartley

 

By:  /s/ Annalisa Jenkins                                   

Name:

John S. Swartley, PhD

Name:  Annalisa Jenkins

Title:

Associate Vice Provost for Research and Executive Director, Penn Center for
Innovation

Title:    CEO

 

 

 

 

 

Read and Acknowledged by

Dr. James Wilson:

 

 

 

    /s/ James Wilson

 

 

 

 

 

[Signature Page to Research, Collaboration & License Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

Background Patent Rights

 

 

 

[…***…]

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

Exhibit B

 

 

 

Research Plan

 

See attached.

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

UPenn / Dimension Therapeutics Work Plan for 2016

 

CITRULLINEMIA

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

[…***…]

 

[…***…]

 

WILSON’S DISEASE

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

[…***…]

 

[…***…]

 

PHENYLKETONURIA

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

 

Exhibit C

 

Research Program Budget

 

See attached.

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

Exhibit C

Research Program Budget

 

 

[…***…]

Citrullinemia

[…***…]

Wilson's Disease

[…***…]

Phenylketonuria

[…***…]

[…***…]

[…***…]

Total

[…***…]

 

 

 

 

 

 

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

Exhibit D

 

Information to be provided in SDR Report

 

[…***…];

[…***…]; and

[…***…]

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

Exhibit E

Form of Financial Report

 

 

 

 

 

 

Licensee:

 

 

Agreement #

 

Inventor(s):

 

 

Patent #(s):

 

Period Covered:

 

 

Prepared By

 

From

 

 

Date

 

To

 

 

Approved By

 

 

 

 

Date

 

 

If license covers several major product lines, please prepare a separate report
for each line. Then combine all product lines into a summary report.

 

Report Type:

□  Single Product Line Report

 

 

□  Multiple product Summary Report Page ____ of ____ pages

 

□  Product Line Detail:

Line:

 

 

 

 

Trade Name

 

 

 

 

Page

 

 

 

 

 

 

Report Currency:

□  US Dollars

□  Other (specify)

 

 

 

Period Royalty Amount

Country

Gross Sales

Allowances

Net Sales

Royalty Rate

[…***…]

[…***…]

[…***…]

[…***…]

 

 

 

 

 

0

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

0

 

 

 

Total

0

0

0

 

0

0

0

0

 

Conversion rate if other than US Dollars

 

Royalties in US Dollars 

 

 

 

 

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

EXHIBIT F

 

MATERIAL TRANSFER TERMS

 

Penn agrees to provide certain Penn Materials to Licensee, and Licensee agrees
to provide certain Licensee Materials to Penn, under the following conditions:

1.The Penn Materials and the Licensee Materials are considered proprietary to
the providing Party.  The providing Party shall be free, in its sole discretion,
to distribute its proprietary Materials to others and to use such Materials for
its own purposes, unless otherwise stated in the Agreement.

2.Materials provided by a Party may only be utilized for research by the
receiving Party at the receiving Party’s facility and the facility of any
permitted third party.  The receiving Party shall not distribute or release the
other Party’s Materials  to  any  person  other  than
laboratory  personnel  under  the  receiving  Party’s  direct  supervision,  or  other
personnel and third parties permitted by the Agreement.  The receiving Party
shall ensure that no one will be allowed to take or send Materials received from
the providing Party to any location in violation of the Agreement.

3.The transfer of Materials are for the receiving Party’s use of the Materials
solely for the performance of the Research Program, subject to the terms of the
Agreement.  Each Party agrees that nothing herein shall be deemed to grant any
additional rights under any Patent Rights except to those contained in the
Agreement and to the extent provided therein.  Materials received from the
providing Party will not be used by or on behalf of the receiving Party in
research that is subject to consulting or licensing obligations to any Third
Party, other than obligations to the U.S. government resulting from research
that is funded by the U.S. government.

4.Each Party agrees to use Materials received from the providing Party in
compliance with all laws and regulations, including but not limited to current
EPA, FDA, USDA, and NIH guidelines. All Materials are supplied solely for
research purposes.

5.Neither Party shall have  rights in the Materials received from the providing
Party other than as provided in this Agreement, and at the request of the
providing Party, the receiving Party will return all unused Materials received
from the providing Party. It is understood that any and all proprietary rights,
including but not limited to Patent Rights, trademarks, and proprietary rights,
in and to the Materials and replications or derivatives of the Materials shall
be and remain in the providing Party, subject to the rights granted herein.

6.Materials will be considered Confidential Information of the providing Party,
and subject to the terms of Article 7 of the Agreement.

7.Each Party acknowledges that Materials received from the providing Party are
experimental in nature and they are provided WITHOUT WARRANTY OF MERCHANTABILITY
OR FITNESS

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED.  THE
PROVIDING PARTY MAKES NO REPRESENTATION OR WARRANTY THAT THE USE OF THE
MATERIALS WILL NOT INFRINGE ANY PATENT OR OTHER PROPRIETARY RIGHTS.

 

8.

For clarity, the terms of this Exhibit F shall not be interpreted to limit any
rights granted, or to grant any rights other than those granted, elsewhere in
the body Agreement.  The terms set forth in the body of the Agreement shall
prevail in the event of a conflict between this Exhibit F and any term set forth
in the body of the Agreement.

 

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Schedule 2.2.3

 

Written Reports

 

[…***…]

 

[…***…]

 

[…***…]

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

***Text Omitted and Filed Separately with the Securities and Exchange Commission

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

 

1st AMENDMENT TO SPONSORED RESEARCH AGREEMENT

 

THIS AMENDMENT (“Amendment 1”) is entered into as of October 18, 2016 (the
“Amendment 1Effective Date”) by and between Dimension Therapeutics Inc., having
its principal offices at 840 Memorial Drive, Cambridge, MA 02139 (“Sponsor”),
and The Trustees of the University of Pennsylvania, a Pennsylvania nonprofit
corporation, with offices located at Penn Center for Innovation, 3160 Chestnut
Street, Suite 200, Philadelphia, PA 19104-6228 (“Institution”). Sponsor and
Institution are sometimes hereinafter referred to collectively as the “Parties”
and individually as a “Party.” Defined terms used, but not defined, herein shall
have the meanings ascribed to them in the Agreement.

 

WHEREAS, the Parties entered into a Research, Collaboration & License Agreement
having an effective date of May 5, 2016 (the “Agreement”); and

 

WHEREAS, the Parties wish to amend the Research Plan to include additional
research;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in the Agreement and herein, and intending to be legally bound hereby, the
Parties agree as follows:

1.

The Research Plan set forth in Exhibit B of the Agreement is hereby amended to
incorporate the additional tasks and activities listed under Exhibit A to this
Amendment 1.

2.

There is no added budget for the addition of the additional tasks and activities
listed under Exhibit A to this Amendment 1.

3.

This Amendment 1 and the Agreement, including all Exhibits, Appendices and
Schedules hereto or thereto, contain the entire understanding among the Parties
respecting the subject matter hereof and thereof and supersede any and all prior
agreements, understandings and arrangements whether written or oral among the
Parties with respect to the matters contained in the Agreement and this
Amendment 1. No amendments, changes, modifications or alterations of the terms
and conditions of this Amendment 1 shall be binding upon any Party, unless in
writing and signed by an authorized Representative of each Party.

4.

Except as expressly modified by this Amendment 1, the terms and conditions of
the Agreement shall remain in full force and effect.

5.

This Amendment 1 may be executed in counterparts, each of which will be deemed
an original, and all of which together will be deemed to be one and the same
instrument. A facsimile or a portable document format (PDF) copy of this
Amendment 1, including the signature pages, will be deemed an original. Executed
signature pages may be transmitted by e-mail transmission.

 

 

 

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, duly authorized representatives of the Parties have executed
this Amendment 1 as of the Amendment 1 Effective Date.

 

 

 

 

Agreed on behalf of:

 

Agreed on behalf of:

 

Dimension Therapeutics, Inc.

 

 

The Trustees of the University of

Pennsylvania

 

By: /s/ Annalisa Jenkins

 

By: /s/ Coy Purcell

         (Signature)

 

         (Signature)

Name: Annalisa Jenkins

 

Name:  Coy Purcell

 

Title: CEO

 

 

Title: Sr. Assoc. Director, Corp. Contracts

 

 

Acknowledged as Read and Understood

by Institution Principal Investigator

 

/s/ James Wilson

         (Signature)

Name:Dr. James Wilson

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Exhibit A

 

UPENN / Dimension Therapeutics Programs 5-7 Work Plan Amendment 1

 

 

 

Wilson Disease

 

 

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

 

 

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Revision to work plans for PKU and Citrullinemia

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange Commission

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

 

2nd AMENDMENT TO RESEARCH, COLLABORATION AND LICENSE AGREEMENT

 

THIS SECOND AMENDMENT (“Second Amendment”) is entered into as of December 23,
2016 (the “Second Amendment Effective Date”) by and between Dimension
Therapeutics Inc., having its principal offices at 840 Memorial Drive,
Cambridge, MA 02139 (“Licensee”), and The Trustees of the University of
Pennsylvania, a Pennsylvania nonprofit corporation, with offices located at Penn
Center for Innovation, 3160 Chestnut Street, Suite 200, Philadelphia, PA
19104-6228 (“Penn”). Licensee and Penn are sometimes hereinafter referred to
collectively as the “Parties” and individually as a “Party.”

 

WHEREAS, the Parties entered into a Research, Collaboration & License Agreement
having an effective date of May 5, 2016 as amended by the First Amendment dated
October 18, 2016 (collectively the “Agreement”); and

 

WHEREAS, the Parties wish to amend the Agreement to include additional research
and funding;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in the Agreement and herein, and intending to be legally bound hereby, the
Parties agree as follows:

1.

The Research Plan set forth in Exhibit B of the Agreement is hereby amended to
incorporate the additional tasks and activities listed for 2016 and 2017 under
Schedule A to this Second Amendment.

2.

The Research Program Budget in Exhibit C of the Agreement is hereby deleted in
its entirety and replaced with the Research Program Budget and payment schedule
set forth in Schedule B to this Second Amendment.

3.

Section 2.3.1(a) of the Agreement is hereby deleted it in its entirety and
replaced with the following language:

 

“Within […***…] of the Effective Date, Licensee shall pay to Penn an amount of
$[…***…] for performance of the research and development under the Research
Program for […***…].

 

On […***…], Licensee shall pay to Penn an amount of $[…***…] for performance of
the research and development under the Research Program for […***…].

 

On […***…], Licensee shall pay to Penn an amount of $[…***…] for performance of
the research and development under the Research Program for […***…].

 

On […***…], Licensee shall pay to Penn an amount of $[…***…] as detailed in
Schedule B, provided however, that prior to the […***…] payment date, Licensee
and Penn shall review the payments made by Licensee during […***…] in connection
with work performed under the Research Program through […***…].

 

On […***…], Licensee shall pay Penn an amount of $[…***…] for performance of the
research and development under the Research Program for […***…].

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

On […***…], Licensee shall pay Penn an amount of $[…***…] for performance of the
research and development under the Research Program for […***…].

 

On […***…], Licensee shall pay Penn an amount of $[…***…]for performance of the
research and development under the Research Program for […***…].

 

On […***…], Licensee shall pay Penn an amount of $[…***…] for performance of the
research and development under the Research Program for […***…].

 

[…***…] after Licensee’s receipt of the Final Report, Licensee shall pay Penn
a  final amount of $[…***…] for performance of the research and development
under the Research Program for […***…]; provided however, […***…].”

4.

The first sentence of Section 2.3.1(c) of the Agreement is hereby deleted in its
entirety and replaced with the following:

“Licensee shall pay Penn for the performance of the Research Plan for […***…]:
(x) as agreed in writing by the Parties at least […***…] prior to the start of
such […***…] during the term of the Research Program or (y) if no agreement is
reached by the Parties in accordance with 2.3.1(c)(x), then according to the
following schedule:”

For clarity, Sections 2.3.1(c) (i-iv) remain unchanged.

5.

This Second Amendment and the Agreement, including all Exhibits, Appendices and
Schedules thereto, contain the entire understanding
among  the  Parties  respecting  the  subject  matter  hereof  and  thereof  and  supersede  any  and  all  prior
agreements, understandings and arrangements whether written or oral among the
Parties with respect to the matters contained in the Agreement and this Second
Amendment. No amendments, changes, modifications or alterations of the terms and
conditions of this Second Amendment shall be binding upon any Party, unless in
writing and signed by an authorized Representative of each Party.

6.

Except as expressly modified by this Amendment, the other terms and conditions
of the Agreement shall remain in full force and effect.

7.

This Second Amendment may be executed in counterparts, each of which will be
deemed an original, and all of which together will be deemed to be on and the
same instrument. A facsimile or a portable document format (PDF) copy of this
Second  Amendment,  including
the  signature  pages,  will  be  deemed  an  original.
Executed  signature  pages  may  be transmitted by e-mail transmission.

 

(Signatures on following page)

 

 

 

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the Parties hereto have caused this Second Amendment to be
executed and delivered by their duly authorized representatives as set forth
below.

 

Agreed on behalf of:

 

Agreed on behalf of:

 

Dimension Therapeutics Inc.

 

 

The Trustees of the University of

Pennsylvania

 

By: /s/ Annalisa Jenkins

 

By: /s/ John Swartley

         (Signature)

 

         (Signature)

Name:Annalisa Jenkins

 

Name:  John Swartley

 

Title:  President & CEO

 

 

Title:Associate Vice Provost for Research, Executive Director, PCI

 

 

Acknowledged as Read and Understood

by Penn Principal Investigator

 

/s/ James Wilson

         (Signature)

Name:Dr. James Wilson

 

 

 

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Schedule A

 

Penn / Dimension Therapeutics

Wilson’s Disease Work Plan for 2017

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Penn / Dimension Therapeutics

Phenylketonuria Work Plan for 2017

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Penn / Dimension Therapeutics

Citrullinemia Work Plan for 2017

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Schedule B

 

Original Research Program Budget for […***…]:

 

Citrullinemia

[…***…]

Wilson’s Disease

[…***…]

Phenylketonuria

[…***…]

[…***…]

[…***…]

 

Original Total

[…***…]

 

Budget for additional Research Program work conducted in Calendar Year 2016 as
set forth in this Second Amendment:

 

BUDGET

Sponsor: DIMENSION THERAPEUTICS

Project Title: Dimension B 2016 (Amend 2)

Citrullinemia

Wilson’s Disease

Phenylketonuria

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

Additional 2016 Total

[…***…]

 

Budget for additional Research Program work to be conducted in Calendar Year
2017 as set forth in this Second Amendment:

 

BUDGET

Sponsor: DIMENSION THERAPEUTICS

Summary Dimension B - 2017

2017

Citrullinemia

Wilson’s Disease

Phenylketonuria

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

TOTAL

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

Complete Payment Schedule for Research Program

 

Payments Made by Licensee to Penn for Calendar Year 2016 Research Program Work
as set forth in the

Agreement

 

Payment Due Date

Amount of Payment to Penn

[…***…]

$[…***…]    (payment received by Penn)

[…***…]

$[…***…]    (payment received by Penn)

[…***…]

$[…***…]    (payment received by Penn)

 

Payments Owed to Penn for additional Calendar Year 2016 Research Program work as
set forth in this Second Amendment

 

Payment Due Date

Amount of Payment to Penn

[…***…]

$[…***…]

 

Payments Owed to Penn for Calendar Year 2017 Research Program work as set forth
in this Second

Amendment

 

Payment Due Date

Amount of Payment to Penn

[…***…]

$[…***…]

[…***…]

$[…***…]

[…***…]

$[…***…]

[…***…]

$[…***…]

[…***…] after Final Report

$[…***…]

 

 

 

 

*** Confidential Treatment Requested ***